Exhibit 10.1

 

Execution Version

 

 

 

 

 

ASSET PURCHASE AGREEMENT

 

DATED AS OF MAY 4, 2017

 

BY AND AMONG

 

CWI, INC.

 

AND

 

GANDER MOUNTAIN COMPANY

 

AND

 

THE OTHER PARTIES SIGNATORY HERETO

 

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I DEFINITIONS

2

 

 

 

Section 1.1

Definitions

2

Section 1.2

Other Definitions and Interpretive Matters

14

 

 

 

ARTICLE II PURCHASE AND SALE

15

 

 

 

Section 2.1

Purchase and Sale of the Acquired Assets

15

Section 2.2

Excluded Assets

17

Section 2.3

Assumed Liabilities

18

Section 2.4

Excluded Liabilities

19

Section 2.5

Inventory

20

Section 2.6

Assignments

20

Section 2.7

Further Assurances

21

 

 

 

ARTICLE III PURCHASE PRICE

22

 

 

 

Section 3.1

Purchase Price

22

Section 3.2

Minimum Deposit

22

Section 3.3

Closing Date Payments

22

Section 3.4

Discharge of Assumed Liabilities After Closing

22

Section 3.5

Allocation of Purchase Price

23

 

 

 

ARTICLE IV CLOSING

24

 

 

 

Section 4.1

Closing Date

24

Section 4.2

Buyer’s Deliveries

24

Section 4.3

Sellers’ Deliveries

24

 

 

 

ARTICLE V REPRESENTATIONS AND WARRANTIES OF SELLERS

25

 

 

 

Section 5.1

Organization and Good Standing

25

Section 5.2

Authority; Validity; Consents

25

Section 5.3

No Conflict

26

Section 5.4

Environmental Matters

26

Section 5.5

Title to Acquired Assets; Assigned Real Property Leases

27

Section 5.6

Taxes

27

Section 5.7

Legal Proceedings

28

Section 5.8

Compliance with Laws; Permits

28

Section 5.9

Business Contracts

28

Section 5.10

Brokers or Finders

28

Section 5.11

Inventory and Equipment

29

Section 5.12

Labor and Employment

29

 

i

--------------------------------------------------------------------------------


 

Section 5.13

Employee Benefit Plans

30

Section 5.14

Intellectual Property

30

Section 5.15

Product Liability

31

Section 5.16

Sellers’ Privacy Policies

32

Section 5.17

No Other Representations or Warranties; No Survival

32

 

 

 

ARTICLE VI REPRESENTATIONS AND WARRANTIES OF BUYER

32

 

 

 

Section 6.1

Organization and Good Standing

32

Section 6.2

Authority; Validity; Consents

32

Section 6.3

No Conflict

33

Section 6.4

Availability of Funds; Solvency

33

Section 6.5

Litigation

33

Section 6.6

Brokers or Finders

33

Section 6.7

Condition of Acquired Assets; Representations

33

 

 

 

ARTICLE VII ACTIONS PRIOR TO THE CLOSING DATE

34

 

 

 

Section 7.1

Investigation of the Business by Buyer

34

Section 7.2

Operations Prior to the Closing Date

35

Section 7.3

Reasonable Best Efforts

36

Section 7.4

Bankruptcy Court Filings and Approval

37

Section 7.5

Notification of Certain Matters

39

Section 7.7

Transition Services Agreement

42

Section 7.8

Designation Rights

42

Section 7.9

Personally Identifiable Information

43

Section 7.10

Data Room

43

 

 

 

ARTICLE VIII ADDITIONAL AGREEMENTS

43

 

 

 

Section 8.1

Taxes

43

Section 8.2

Payments Received

44

Section 8.3

Assigned Agreements; Adequate Assurance of Future Performance

44

Section 8.4

Post-Closing Books and Records and Personnel

44

 

 

 

ARTICLE IX CONDITIONS PRECEDENT TO THE OBLIGATION OF BUYER TO CLOSE

45

 

 

 

Section 9.1

Accuracy of Representations

45

Section 9.2

Sellers’ Performance

45

Section 9.3

No Order

45

Section 9.4

Sellers’ Deliveries

45

Section 9.5

Bidding Procedures Order

46

Section 9.6

Bankruptcy Court Actions

46

Section 9.7

Sale Order in Effect

46

 

ii

--------------------------------------------------------------------------------


 

Section 9.8

Required Consents

46

Section 9.9

Liquidation Agreement

46

 

 

 

ARTICLE X CONDITIONS PRECEDENT TO THE OBLIGATION OF SELLERS TO CLOSE

46

 

 

 

Section 10.1

Accuracy of Representations

46

Section 10.2

Buyer’s Performance

47

Section 10.3

No Order

47

Section 10.4

Buyer’s Deliveries

47

Section 10.5

Sale Order in Effect

47

 

 

 

ARTICLE XI TERMINATION

47

 

 

 

Section 11.1

Termination Events

47

Section 11.2

Effect of Termination

49

 

 

 

ARTICLE XII GENERAL PROVISIONS

49

 

 

 

Section 12.1

Public Announcements

49

Section 12.2

Notices

49

Section 12.3

Amendment; Waiver

51

Section 12.4

Entire Agreement

51

Section 12.5

No Presumption as to Drafting

52

Section 12.6

Assignment

52

Section 12.7

Severability

52

Section 12.8

Governing Law; Consent to Jurisdiction and Venue; Jury Trial Waiver

52

Section 12.9

Counterparts

53

Section 12.10

Parties in Interest; No Third Party Beneficiaries

53

Section 12.11

Non-Recourse

54

Section 12.12

Schedules; Materiality

54

Section 12.13

Specific Performance

54

Section 12.14

Survival

54

Section 12.15

Covenant to Assist

54

 

iii

--------------------------------------------------------------------------------


 

SCHEDULES

 

Schedule 1.1(a)

 

Acquired Stores

Schedule 1.1(b)

 

Assigned Agreements

Schedule 1.1(c)

 

Certain Business Employees

Schedule 1.1(d)

 

Business Properties

Schedule 1.1(e)

 

Permitted Encumbrances

Schedule 2.1(s)

 

Other Acquired Assets

Schedule 2.2(d)

 

Excluded Agreements

Schedule 2.2(m)

 

Excluded Assets

Schedule 2.5

 

Inventory

Schedule 5.1

 

Jurisdictions

Schedule 5.4

 

Environmental Matters

Schedule 5.5(a)

 

Title to Acquired Assets

Schedule 5.5(b)

 

Real Property Leases

Schedule 5.6

 

Taxes

Schedule 5.7

 

Legal Proceedings

Schedule 5.8

 

Compliance with Laws; Permits

Schedule 5.9

 

Business Contracts

Schedule 5.10

 

Brokers and Finders

Schedule 5.11(a)

 

Condition of Inventory

Schedule 5.11(b)

 

Condition of Equipment

Schedule 5.12(b)

 

Labor Proceedings

Schedule 5.13(b)(i)

 

Retiree Benefits

Schedule 5.13(b)(ii)

 

KERP Payments

Schedule 5.13(c)

 

Employee Benefit Plan Claims

Schedule 5.14(a)

 

Intellectual Property

Schedule 5.14(c)

 

Excluded Intellectual Property

Schedule 5.14(d)

 

Notices of Intellectual Property Infringements

Schedule 5.15

 

Product Liability

Schedule 7.2

 

Operations Prior to the Closing Date

Schedule 7.6(c)

 

Accrued Vacation and PTO

 

EXHIBITS

 

Exhibit A

[RESERVED]

 

 

Exhibit B

Sale Order

 

 

Exhibit C

Form Bill of Sale

 

 

Exhibit D

Form Assignment and Assumption Agreement

 

 

Exhibit E

Form of Designation Rights Agreement

 

 

Exhibit F

Liquidation Agreement

 

iv

--------------------------------------------------------------------------------


 

ASSET PURCHASE AGREEMENT

 

THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is made as of May 4, 2017 (the
“Effective Date”), by and among CWI, Inc., a Kentucky corporation (“Buyer”), and
Gander Mountain Company, a Minnesota corporation (“Company”), and certain of its
Subsidiaries set forth on Annex A hereto (collectively, “Sellers” and each
individually a “Seller”).  Capitalized terms used herein and not otherwise
defined herein have the meaning set forth in Article I.

 

RECITALS

 

WHEREAS, Sellers are engaged in the business of selling and distributing
hunting, fishing, camping, boating, marine, firearms and ammunition and other
outdoor recreational and athletic goods, clothing, equipment, and supplies
through their retail stores, distribution centers and online retail businesses;

 

WHEREAS, the sale of the Acquired Assets (defined below) will be consummated
through and as part of the chapter 11 cases filed  by the Sellers and jointly
administered under the caption In re Gander Mountain Co., Case No. 17-30673 
(the “Bankruptcy Cases”) in the United States Bankruptcy Court for the District
of Minnesota (the “Bankruptcy Court”);

 

WHEREAS, Buyer has delivered to Wells Fargo Bank, National Association (the
“Escrow Agent”) $1,107,500 in immediately available funds which amount is equal
to five percent (5.0%) of the Cash Consideration (the “Minimum Deposit”)
pursuant to the terms of that certain Escrow Agreement dated April 24, 2017, by
and among the Buyer, the Escrow Agent and the Company (the “Escrow Agreement”);

 

WHEREAS, Sellers believe, following consultation with their financial advisors
and consideration of available alternatives, that, in light of the current
circumstances, a sale of the assets and businesses as provided herein is
necessary to preserve and maximize value, and is in the best interest of
Sellers, their creditors, and equity holders;

 

WHEREAS, Sellers desire to sell to Buyer all of the Acquired Assets and transfer
to Buyer the Assumed Liabilities and Buyer desires to purchase from Sellers all
of the Acquired Assets and assume all of the Assumed Liabilities, in each case
upon the terms and conditions hereinafter set forth;

 

WHEREAS, the Parties acknowledge and agree that the purchase by the Buyer of the
Acquired Assets, and the assumption by the Buyer of the Assumed Liabilities are
being made at arm’s length and in good faith and without intent to hinder, delay
or defraud the respective creditors of the Sellers;

 

WHEREAS, the execution and delivery of this Agreement and Sellers’ ability to
consummate the transactions set forth in this Agreement are subject to, among
other things, the entry of the Sale Order under, inter alia, Sections 363 and
365 of the Bankruptcy Code;

 

WHEREAS, the Parties desire to consummate the proposed transaction as promptly
as practicable after the Bankruptcy Court enters the Sale Order; and

 

--------------------------------------------------------------------------------


 

WHEREAS, concurrently with the execution of this Agreement, and as an inducement
to Sellers’ willingness to enter into this Agreement, CWGS Group, LLC, a
Delaware limited liability company (“Buyer Guarantor”), has executed and
delivered to Sellers that certain Guaranty, dated as of the date hereof (the
“Buyer Guaranty”), made by Buyer Guarantor for the benefit of Sellers, with
respect to the obligations of Buyer arising under, or in connection with, this
Agreement.

 

NOW, THEREFORE, in consideration of the premises and the mutual promises herein
made, and in consideration of the representations, warranties and covenants
herein contained, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged and intending to be legally bound
hereby, the Parties agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.1                                    Definitions.  For purposes of
this Agreement, the following terms have the meanings specified or referenced
below.

 

“Accounts Receivable” means any and all accounts receivable, notes receivable
and other amounts receivable owed, or that may become owed, to Sellers (whether
current or non-current), together with all security or collateral therefor and
any interest or unpaid financing charges accrued thereon, including all Claims
pertaining to the collection of amounts payable, or that may become payable, to
Sellers with respect to products sold or services performed on or prior to the
Closing Date, including Credit Card Receivables.

 

“Acquired Assets” shall have the meaning set forth in Section 2.1.

 

“Acquired Intellectual Property” shall mean (a) the Transferred Intellectual
Property owned by Sellers, all goodwill of the Business associated therewith or
symbolized thereby, all rights to sue or otherwise recover for past, present,
and future infringements, dilutions, misappropriations and other violations
thereof, all rights of priority associated with the foregoing, and all other
rights accruing thereunder or pertaining thereto throughout the world, and
(b) the Transferred License Agreements held by Sellers and included in the
Assigned Agreements.

 

“Acquired Store Employees” means, collectively, each individual who is employed
by the Sellers (a) at Closing Date Acquired Stores or Closing Date Business
Properties (each such person, a “Closing Date Acquired Store Employee”), or
(b) at Stores or Business Properties subject to Real Property Leases that are
assumed and assigned to Buyer after the Closing Date in connection with the
exercise of the Designation Rights (each such person, a “Subsequent Acquired
Store Employee”).

 

“Acquired Stores” means the stores identified in Schedule 1.1(a) (as may be
amended and restated pursuant to Section 7.8).

 

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, such other
Person.  For purposes of

 

2

--------------------------------------------------------------------------------


 

this definition, “control” when used with respect to any Person means the power
to direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise,
and the terms “ controlling” and “ controlled” have correlative meanings.

 

“Agreement” shall have the meaning set forth in the Preamble.

 

“Allocation Schedule” shall have the meaning set forth in Section 3.5(a).

 

“Alternative Transaction” means any transaction (or series of transactions)
involving the direct or indirect sale, transfer or other disposition of all, or
a material portion of, the Acquired Assets (excluding, in each foregoing case,
the sale of inventory by Sellers conducted in the Ordinary Course of Business or
pursuant to the Consulting Agreement or the Liquidation Agreement) to a
purchaser or purchasers other than Buyer or effecting any other transaction
(including a chapter 11 plan) the consummation of which would be substantially
inconsistent with the transaction contemplated by this Agreement.

 

“Assigned Agreements” means the Assigned Real Property Leases, the Transferred
License Agreements and any other Contracts, in each case, listed or described in
Schedule 1.1(b) (as may be amended and restated pursuant to Section 7.5 and
Section 7.8, as applicable).

 

“Assigned Real Property Leases” means all leases, subleases, licenses and other
use or occupancy Contracts pursuant to which any of the Sellers leases,
subleases, licenses, uses or otherwise occupies any real property of any
Acquired Store or other Business Property.

 

“Assumed Liabilities” shall have the meaning set forth in Section 2.3.

 

“Auction” shall mean the auction contemplated by the Bidding Procedures Order.

 

“Avoidance Actions” means any and all claims and causes of action of Sellers
arising under the Bankruptcy Code or similar federal, state or local laws,
including under Chapter 5 of the Bankruptcy Code and similar state laws,
excluding claims against insiders (as such term is defined in the Bankruptcy
Code).

 

“Backup Bidder” shall have the meaning set forth in the Bidding Procedures.

 

“Bankruptcy Cases” shall have the meaning set forth in the Recitals.

 

“Bankruptcy Code” means Title 11 of the United States Code, Sections 101 et seq.

 

“Bankruptcy Court” shall have the meaning set forth in the Recitals.

 

“Bidding Procedures” means the bidding procedures approved by the Bankruptcy
Court pursuant to the Bidding Procedures Order.

 

“Bidding Procedures Order” means the Order (I) Approving Bidding Procedures in
Connection with the Sale of Substantially All of the Debtors’ Assets,
(II) Approving the Break-Up

 

3

--------------------------------------------------------------------------------


 

Fee, (III) Approving the Form and Manner of Notice, and (IV) Setting Further
Hearing on Approval of Sale [Docket No. 301] entered in the Bankruptcy Cases.

 

“Business” means, collectively, the (i) online retail businesses of the Sellers
operated through the websites www.overtons.com and www.gandermountain.com;
(ii) the direct mail retail businesses of the Sellers operated through the
Overton’s catalog and (iii) the business of operating the Acquired Stores, the
other Acquired Assets and the corporate functions of Sellers, such as online and
telephonic customer support services, IT support services and related functions,
in substantially the same manner as operated during the 12-month period prior to
the date hereof, excluding the facilities, resources and ability to utilize
assets which are Excluded Assets and the services of employees who are not
Transferred Employees.

 

“Business Day” means any day of the year, other than a Saturday or Sunday, on
which national banking institutions in New York, New York are open to the public
for conducting business and are not required by Law to close.

 

“Business Contract” shall have the meaning set forth in Section 5.9.

 

“Business Employee” means (a) the individuals employed by Sellers immediately
prior to the Closing Date at the Closing Date Acquired Stores or Closing Date
Business Properties and whose duties and responsibilities are related to the
Business, (b) the individuals employed by Sellers immediately prior to the
Closing Date who provide online and telephonic customer support services, IT
support services and similar functions related to the Business, including those
set forth on Schedule 1.1(c)(i) (provided, that, (x) Buyer may add individuals
to Schedule 1.1(c)(i) and (y) with the prior consent of Buyer, Sellers may add
individuals to Schedule 1.1(c)(i), in each case, between the date hereof and the
date that is five (5) Business Days prior to the Closing Date), (c) the
individuals employed by Sellers immediately prior to the Closing Date set forth
on Schedule 1.1(c)(ii) (provided, that, Buyer may add individuals to Schedule
1.1(c)(ii) between the date hereof and the date that is five (5) Business Days
prior to the Closing Date)  and (d) each Acquired Store Employee (other than
Closing Date Acquired Store Employees), in each case, including (i) those on
leave of absence with legal or contractual rights to return to employment and
(ii) those on short-term disability under Seller’s short-term disability
program.

 

“Business Properties” means the Sellers’ headquarters and the distribution
centers, if any, identified in Schedule 1.1(d) (as may be amended and restated
pursuant to Section 7.8).

 

“Buyer” shall have the meaning set forth in the Preamble.

 

“Buyer Guarantor” shall have the meaning set forth in the Recitals.

 

“Buyer Guaranty” shall have the meaning set forth in the Recitals.

 

“Buyer Termination Notice” shall have the meaning set forth in
Section 11.1(c)(i).

 

“Buyer’s Interim Access Manager” shall have the meaning set forth in
Section 7.1(a).

 

“Cash Consideration” means the consideration for the Acquired Assets (other than
the Inventory) in the amount of $22,150,000 in cash.

 

4

--------------------------------------------------------------------------------


 

“Claims” means all claims, causes of action, rights of recovery (including
rights of indemnity, warranty rights, rights of contribution, rights to refunds
and rights to reimbursement) and rights of set-off, in each case, of whatever
kind or description against any Person.

 

“Closing” shall have the meaning set forth in Section 4.1.

 

“Closing Date” shall have the meaning set forth in Section 4.1.

 

“Closing Date Acquired Store” means any Acquired Store set forth on Schedule
1.1(a) as of the Closing Date.

 

“Closing Date Business Property” means any Business Property set forth on
Schedule 1.1(d) as of the Closing Date.

 

“Closing Date Payment” shall have the meaning set forth in Section 3.3.

 

“Closing Legal Impediment” shall have the meaning set forth in Section 9.3.

 

“COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended and as codified in Section 4980B of the Code and Part 6 of Subtitle B of
Title I of ERISA.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Consultant” means a joint venture comprising Tiger Capital Group, LLC and Great
American Group, LLC.

 

“Consulting Agreement” means certain Consulting Agreement, dated March 15, 2017,
by and among the Sellers and the Consultant (as amended, supplemented or
otherwise modified in accordance with its terms).

 

“Contract” means any contract, agreement, undertaking, lease, sublease, license,
sublicense, sales order, purchase order or other commitment, whether written or
oral (including commitments to enter into any of such), that is binding on any
Person or any part of its property under applicable Law.

 

“Copyrights” means: (a) works of authorship whether or not copyrightable; and
(b) any other copyrights and works, together with all common law rights, and any
applications and registrations therefor.

 

“Cost File” shall have the meaning set forth in the definition of “Inventory
Value.”

 

“Credit Card Receivables” means all accounts receivables and other amounts owed
to any of the Sellers (whether current or non-current) in connection with any
customer purchases, returns or exchanges from any of the Sellers or stores
operated by them that are made with credit cards or any other amounts owing
(including deposits or holdbacks to secure chargebacks, offsets or otherwise)
from the credit card processors to the Sellers.

 

5

--------------------------------------------------------------------------------


 

“Cure Costs” shall mean the amount required to cure pre-Petition Date monetary
defaults (including any fees, interest, late-payment penalties and other charges
attributable to such pre-Petition Date amounts that are required to be paid
under applicable law) or compensate a counterparty for actual pre-Petition Date
pecuniary loss, as required by Bankruptcy Code sections 365(b)(1)(A) and (B);
for the avoidance of doubt, such amounts include any claim for the payment of
“stub rent” for the period from the Petition Date to March 31, 2017.

 

“Designated Purchaser” shall have the meaning set forth in Section 7.8.

 

“Designation Rights” shall have the meaning set forth in Section 7.8.

 

“Designation Rights Agreement” means that certain Designation Rights Agreement
to be entered into by and between Buyer and Sellers in the form attached hereto
as Exhibit E.

 

“DIP Financing” means the debtor-in-possession credit facility and all related
documentation authorized by the by the Bankruptcy Court pursuant to the Final
Order Pursuant to 11 U.S.C. §§ 105, 361, 362, 363, 364 and 507 (I) Approving
Postpetition Financing, (II) Granting Liens and Providing Superpriority
Administrative Expense Status, (III) Authorizing Use of Cash Collateral,
(IV) Granting Adequate Protection, (V) Modifying Automatic Stay, and
(VI) Granting Related Relief [Docket No. 443] entered in the Bankruptcy Cases.

 

“Documents” means (a) all books, records, files, invoices, inventory records,
product specifications, customer lists and other customer-related information,
cost and pricing information, supplier lists, business plans, personnel records,
catalogs, customer literature, quality control records and manuals and credit
records of customers and (b) Marketing Materials, in each case of clauses
(a) and (b) relating to the Business, any Acquired Store, any Acquired Asset or
any Transferred Employee, in each case including all data and other information
stored on hard drives (including those located on remote servers, whether
operated by Sellers or by Third Party providers), discs, tapes or other media.

 

“Domain Names” means any domain names and uniform resource locators.

 

“Effective Date” shall have the meaning set forth in the Preamble.

 

“Employee Benefit Plan” means any “employee benefit plan”(as defined in ERISA §
3(3)) and any other benefit or compensation plan, program, agreement or
arrangement maintained, sponsored, or contributed or required to be contributed
to by any Seller or any ERISA Affiliate or with respect to which any Seller or
any ERISA Affiliate has any Liability.

 

“Employment Offer” shall have the meaning set forth in Section 7.6(b).

 

“Employment Transfer Date” shall mean (i) the Closing Date for each Business
Employee (other than Subsequent Acquired Store Employees) who is working or
scheduled to work on the Closing Date or is absent from work on account vacation
or paid-time off, (ii) the date such Business Employee is scheduled to and does
return to active employment for each Business Employee who is on leave of
absence or short-term term disability, and (iii) the date the

 

6

--------------------------------------------------------------------------------


 

applicable Real Property Lease is assumed and assigned to Buyer in accordance
with the Designation Rights Agreement for each Subsequent Acquired Store
Employee.

 

“Encumbrance” means any charge, lien, claim, mortgage, lease, sublease,
hypothecation, deed of trust, pledge, security interest, option, right of use or
possession, right of first offer or first refusal, easement, servitude,
covenant, condition, restriction, title defect encroachment, encumbrance, or
other similar restriction of any kind and any conditional, installment,
contingent sale or other title retention agreement or lease in the nature
thereof.

 

“Equipment” means all furniture, trade fixtures, equipment, computers, servers,
telephones, laptop computers, machinery, apparatus, appliances, implements,
signage, office supplies and all other tangible personal property of every kind
and description owned by Sellers and used or held for use in the Business,
including for the avoidance of doubt, all such items of tangible personal
property (i) located in a Closing Date Acquired Store or Closing Date Business
Property, excluding, for the avoidance of doubt, all such items of tangible
personal property located at a distribution center that is not a Closing Date
Business Property or a Store that is not a Closing Date Acquired Store or
(ii) otherwise used, wherever located (excluding a Store that is not a Closing
Date Acquired Store), in connection with online and telephonic customer support
services, IT support services and related functions supporting the Business.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and all Laws issued thereunder.

 

“ERISA Affiliate” means any Person that, at any relevant time, is or was treated
as a single employer with any Seller for purposes of Code § 414.

 

“Escrow Agent” shall have the meaning set forth in the Recitals.

 

“Escrow Agreement” shall have the meaning set forth in the Recitals.

 

“Excluded Assets” shall have the meaning set forth in Section 2.2.

 

“Excluded Liabilities” shall have the meaning set forth in Section 2.4.

 

“Final Order” an Order or judgment of the Bankruptcy Court or any other court of
competent jurisdiction entered by the Clerk of the Bankruptcy Court or such
other court on the docket in Seller’s Chapter 11 Case or the docket of such
other court, which has not been modified, amended, reversed, vacated or stayed
and as to which (i) the time to appeal, petition for certiorari, or move for a
new trial, reargument or rehearing has expired and as to which no appeal,
petition for certiorari or motion for new trial, reargument or rehearing shall
then be pending or (ii) if an appeal, writ of certiorari, new trial, reargument
or rehearing thereof has been sought, such Order or judgment of the Bankruptcy
Court or other court of competent jurisdiction shall have been affirmed by the
highest court to which such Order was appealed, or certiorari shall have been
denied, or a new trial, reargument or rehearing shall have been denied or
resulted in no modification of such Order, and the time to take any further
appeal, petition for certiorari or move for a new trial, reargument or rehearing
shall have expired, as a result of which such Order shall have become final in
accordance with Rule 8002 of the Bankruptcy Rules; provided, that the
possibility that a motion under Rule 60 of the Federal Rules of Civil

 

7

--------------------------------------------------------------------------------


 

Procedure, or any analogous rule under the Bankruptcy Rules, may be filed
relating to such Order, shall not cause such Order not to be a Final Order.

 

“Financed Equipment” means all equipment (a) subject to a valid, perfected and
unavoidable prepetition lien securing the purchase price of such equipment for
the benefit of U.S. Bank or its assignees, or (b) leased pursuant to a Business
Contract.

 

“Governmental Authority” means any United States federal, state, municipal or
local or any foreign government, governmental agency or authority, or regulatory
or administrative authority, or any court, tribunal or judicial body having
jurisdiction, including the Bankruptcy Court.

 

“Governmental Authorization” means any approval, consent, license, permit,
waiver or other authorization issued granted or otherwise made available by or
under the authority of any Governmental Authority.

 

“Hazardous Substance” means any “toxic substance,” “hazardous pollutant,”
“hazardous waste,” “hazardous material”, “hazardous substance” or any other
material, substance, chemical or pollutant subject to regulation under any
applicable Laws concerning environmental, health or safety matters or Laws
concerning the exposure of persons to toxic, hazardous or deleterious
substances.

 

“Information Privacy and Security Laws” means all applicable Laws concerning the
privacy and/or security of Personal Data, and all regulations promulgated
thereunder.

 

“Intellectual Property” means, collectively, all intellectual property rights
including in all (a) Copyrights, (b) Patents, (c) Trademarks, (d) trade secrets,
(e) Domain Names and (f) all other intellectual property rights, including
intellectual property rights in Software, web sites, web site content, social
media accounts and related content, business plans, marketing plans, research
records, market surveys, customer data, and databases.

 

“Inventory” means all finished goods and other merchandise held for use, sale,
offer for sale or lease in connection with the Business, whether located at or
in transit to any Closing Date Acquired Store or Closing Date Business Property,
including those held for display or demonstration or out on lease or
consignment, excluding, for the avoidance of doubt, (a) any such finished goods
or other merchandise that is held for use, sale, offer for sale or lease
exclusively through the website gandermountain.com or any Gander Mountain
physical retail location (other than the Closing Date Acquired Stores), and
(b) such finished goods or other merchandise located at, or in transit to, a
distribution center that is not a Closing Date Business Property or a Store that
is not a Closing Date Acquired Store.

 

“Inventory Purchase Price” means an amount equal to the aggregate Inventory
Value of the Inventory set forth on the Inventory Schedule.

 

“Inventory Schedule” shall have the meaning set forth in Section 2.5.

 

“Inventory Taking” shall have the meaning set forth in Section 2.5.

 

8

--------------------------------------------------------------------------------


 

“Inventory Taking Service” shall have the meaning set forth in Section 2.5.

 

“Inventory Value” means the value of each item of Inventory based on the
following methodology:  Sellers’ cost or, if multiple actual costs, Sellers’
average cost of such item as reflected on the “AV_COST” column contained in
Sellers’ inventory item master file, entitled “item_loc_inv_20170313.txt”, which
file structure and columns are identified in the “Project Big FTP Instructions”
file (together with all updated files delivered by Sellers to Buyer and
specifically identified as an updated cost file on or prior to the entry of the
Sale Order, the “Cost File”).  The Inventory Value, as calculated in accordance
with this definition, shall be inclusive of all costs of freight with respect to
each item of Inventory so long as such costs are reflected in the Cost File.

 

“IT Assets” shall mean Software, computers, firmware, servers, workstations,
routers, hubs, switches, data communications lines, and all other information
technology equipment owned, leased or licensed by Sellers or any of their
Affiliates and used in support of the Business.

 

“KERP” shall have the meaning set forth in Section 7.6(d).

 

“Knowledge” means, with respect to any matter in question, in the case of
Sellers, the actual knowledge, after reasonable inquiry, of each of Eric
Jacobsen, Ron Stoupa, Peter Hageman, Mark Green, Vernon High, Michael Worsley
and Andrew Swope, with respect to such matter.

 

“Law” means any foreign or domestic law, statute, code, ordinance, rule,
regulation, order, judgment, writ, stipulation, award, injunction or decree by
any Governmental Authority or court of competent jurisdiction, or other legal
requirement or rule of law, including common law.

 

“Leased Real Property” means all real estate leased, subleased, licensed or
otherwise used or occupied pursuant to a Real Property Lease.

 

“Liability” means as to any Person, any debt, adverse claim, liability, duty,
responsibility, obligation, commitment, assessment, cost, expense, loss,
expenditure, charge, fee, penalty, fine, contribution or premium of any kind or
nature whatsoever, whether known or unknown, asserted or unasserted, absolute or
contingent, accrued or unaccrued, liquidated or unliquidated, or due or to
become due, including all costs and expenses relating thereto.

 

“Liquidating Agent” means a joint venture comprising Tiger Capital Group, LLC,
Great American Group WF, LLC, Gordon Brothers Retail Partners, LLC and Hilco
Merchant Resources, LLC.

 

“Liquidation Agreement” means that certain Agency Agreement entered into  by and
among the Sellers and the Liquidating Agent, in substantially the form attached
hereto as Exhibit F (as amended, supplemented or otherwise modified in
accordance with its terms).

 

“Marketing Materials” means all marketing materials, marketing research data,
customer and sales information, product literature, promotional materials and
data, advertising and display materials (including all underlying designs,
samples, charts, diagrams, photos and electronic files

 

9

--------------------------------------------------------------------------------


 

related to the foregoing) and all training materials, in each case in whatever
form or medium (e.g., audio, visual, digital or print) held in any Seller’s name
and related to the Business, any Acquired Store or any Acquired Asset as of the
Closing Date.

 

“Material Adverse Effect” means any effect, change, condition, circumstance,
development or event that, individually or in the aggregate with all other
effects, changes, conditions, circumstances, developments and events has had, or
would reasonably be expected to have, a material adverse effect on the Business
(excluding the Excluded Assets and the Excluded Liabilities), taken as a whole,
excluding any effect, change, condition, circumstance, development or event that
results from or arises out of the following (unless, in the case of clauses
(ii) through (v) below, the same has a materially disproportionate effect on the
Sellers, taken as a whole, compared to other comparable participants in the
industries in which the Sellers operate): (i) the  announcement of this
Agreement or the pendency or consummation of the transactions contemplated
hereby; (ii) geopolitical conditions or any outbreak or escalation of
hostilities or acts of terrorism or war or any effect, change or event that is
otherwise generally applicable to the industries and markets in which Sellers
operate; (iii) any changes in credit, financial or securities markets in
general, including changes in interest rates or the availability of financing;
(iv) general economic conditions; (v) any hurricane, tornado, flood, earthquake
or other natural disaster; (vi) changes in (or proposals to change) Laws or
accounting regulations or principles; (vii) the Bankruptcy Cases, including,
without limitation, any announced liquidation of the Sellers or any of their
respective assets; or (viii) any action taken at the written request of Buyer.

 

“Minimum Deposit” shall have the meaning set forth in the Recitals.

 

“Multiemployer Plan” means any “multiemployer plan” (as defined in ERISA §
3(37)) contributed to by any Seller or any ERISA Affiliate or with respect to
which any Seller or any ERISA Affiliate has any Liability.

 

“Non-Lease Contract” shall have the meaning set forth in Section 7.5(a).

 

“Order” means any award, writ, injunction, judgment, order or decree entered,
issued, made or rendered by any Governmental Authority.

 

“Ordinary Course of Business” means the operation of the Business in the
ordinary and usual course consistent with past practice and the voluntary
petition for relief filed by Sellers with the Bankruptcy Court and all Orders
entered in connection therewith.

 

“Outside Date” shall have the meaning set forth in Section 11.1(b)(ii).

 

“Party” or “Parties” means, individually or collectively, Buyer and Sellers.

 

“Patents” means (a) any patent, (b) any patent applications, (c) any
reexaminations or continuation, continuation-in-part and divisional patent
applications based on any of the foregoing, and (d) any patents issuing from any
of the items referenced in the foregoing clauses (a) through (c).

 

10

--------------------------------------------------------------------------------


 

“Permits” means all franchises, grants, authorizations, licenses, permits,
easements, variances, exceptions, consents, certificates, approvals, clearances
and Orders issued by a Governmental Authority and/or any self-regulatory body or
organization to or for the benefit of any Seller and used, or held for use, in
connection with the operation of the Business or applicable to ownership of the
Acquired Assets or assumption of the Assumed Liabilities.

 

“Permitted Encumbrances” means (a) Encumbrances for utilities and current Taxes
not yet due and payable, (b) materialmans’, mechanics’, artisans’, shippers’,
warehousemans’, landlords’ or other similar common law or statutory liens
incurred in the Ordinary Course of Business for amounts not yet due or
delinquent, (c) with respect to real property, zoning restrictions, building
codes and other land use laws regulating the use or occupancy of real property,
and defects of title, easements, rights of way, covenants and restrictions that
do not, individually or in the aggregate, materially impair the use of such real
property, (d) non-exclusive outbound licenses of Intellectual Property granted
to customers of the Business in the Ordinary Course of Business, and (e) as
otherwise set forth on Schedule 1.1(e).

 

“Person” means any individual, corporation (including any non-profit
corporation), partnership, limited liability company, joint venture, estate,
trust, association, organization or other entity or Governmental Authority.

 

“Personal Data” means information, in any form, that identifies an individual
or, in combination with any other information or data in the possession of
Sellers or any of their Affiliates, could be used to identify an individual.

 

“Petition Date” means March 10, 2017.

 

“Petty Cash” means petty cash and register cash located at any Closing Date
Acquired Store as of immediately prior to the Closing.

 

“Prepaid Expenses” means all deposits and prepaid charges and expenses of
Sellers as of the Closing Date to the extent related to an Assigned Agreement
and after applying any such deposits, prepaid charges and expenses against any
Cure Costs payable to the Third Party to whom such deposits, prepaid charges and
expenses were paid.

 

“Proceeding” means any action, arbitration, audit, hearing, investigation,
litigation, or suit (whether civil criminal, administrative or investigative)
commenced, brought, conducted, or heard by or before, or otherwise involving,
any Governmental Authority, other than an Avoidance Action.

 

“Property Taxes” means any real or personal property Taxes or similar ad valorem
obligations imposed with respect to the Acquired Assets (including the Acquired
Stores and any related real property).

 

“Purchase Price” has the meaning set forth in Section 3.1.

 

“Qualified Bid” shall have the meaning set forth in the Bidding Procedures.

 

11

--------------------------------------------------------------------------------


 

“Real Property Leases” means all leases, subleases, licenses and other use or
occupancy Contracts pursuant to which any of the Sellers leases, subleases,
licensees, uses or otherwise occupies any real property.

 

“Registered Transferred Intellectual Property” shall have the meaning set forth
in Section 5.14(a).

 

“Representative” means, with respect to a particular Person, any director,
officer, employee, agent, consultant, advisor or other representative of such
Person, including legal counsel, accountants and financial advisors.

 

“Retained Subsidiaries” means all direct and indirect Subsidiaries of Sellers.

 

“Reverse Transition Services” shall have the meaning set forth in
Section 7.7(b).

 

“Sale Hearing” means the hearing conducted by the Bankruptcy Court to approve
the transactions contemplated by this Agreement.

 

“Sale Order” means an Order of the Bankruptcy Court approving this Agreement and
the transactions contemplated hereby, which Order shall be substantially in the
form attached hereto as Exhibit B, with such changes as are acceptable to Buyer
in its sole discretion.

 

“Sellers” and “Seller” shall have the meaning set forth in the Preamble.

 

“Sellers’ Interim Access Manager” shall have the meaning set forth in
Section 7.1(a).

 

“Sellers’ Privacy Policies” shall have the meaning set forth in Section 5.16.

 

“Sellers’ Taxes” means any and all Liabilities for Taxes (i) of Sellers
(including Taxes of any other Person imposed on any Seller as a transferee or
successor, by Law, Contract or otherwise) for any taxable period or (ii) arising
from or with respect to the Acquired Assets or the Business for any taxable
period (or any portion thereof) ending prior to the Closing Date.

 

“Sellers Termination Notice” shall have the meaning set forth in
Section 11.1(d)(i).

 

“Software” means any and all (a) computer programs, including any and all
software implementations of algorithms, models and methodologies, whether in
source code or object code, (b) databases and compilations, including any and
all data and collections of data, (including knowledge databases, customer lists
and customer databases), whether machine readable or otherwise, and
(c) materials, manuals, design notes and other documentation relating to the
foregoing.

 

“Store” means a store operated by the Sellers.

 

“Subsequent Designated Executory Contract” shall have the meaning set forth in
Section 7.5(b).

 

12

--------------------------------------------------------------------------------


 

“Subsidiary” means any entity with respect to which a specified Person (or a
Subsidiary thereof) has the power, through the ownership of securities or
otherwise, to elect a majority of the directors or similar managing body.

 

“Successful Bid” shall have the meaning set forth in the Bidding Procedures.

 

“Successful Bidder” shall have the meaning set forth in the Bidding Procedures.

 

“Tax” or “Taxes” means any federal, state, provincial, local, municipal, foreign
or other income, alternative, minimum, add-on minimum, accumulated earnings,
personal holding company, franchise, capital stock, net worth, capital, profits,
intangibles, windfall profits, gross receipts, value added, sales, use, goods
and services, excise, customs duties, transfer, conveyance, mortgage,
registration, stamp, documentary, recording, premium, severance, environmental
(including taxes under Section 59A of the Code), natural resources, real
property, personal property, ad valorem, intangibles, rent, occupancy, license,
occupational, employment, unemployment insurance, social security, disability,
workers’ compensation, payroll, health care, withholding, estimated or other
similar tax, duty, levy or other governmental charge or assessment or deficiency
thereof (including all interest and penalties thereon and additions thereto), in
each case imposed by any Governmental Authority.

 

“Tax Return” means any return, declaration, report, claim for refund,
information return or other document (including any related or supporting
estimates, elections, schedules, statements, or information) filed with or
required to be filed with any Governmental Authority in connection with the
determination, assessment or collection of any Tax or the administration of any
laws, regulations or administrative requirements relating to any Tax.

 

“Third Party” means a Person who or which is neither a Party nor an Affiliate of
a Party.

 

“Trademarks” means all trade names, business names, logos, slogans, designs,
common law trademarks and service marks, trademark and service mark
registrations and applications therefor, and all goodwill associated with the
use of and symbolized by any or all of the foregoing.

 

“Transaction Documents” means this Agreement, the Escrow Agreement, the
Transition Services Agreement, the Buyer Guaranty, the Designation Rights
Agreement and any other agreements, instruments or documents entered into
pursuant to this Agreement.

 

“Transfer Taxes” shall have the meaning set forth in Section 8.1(a).

 

“Transferred Employee” shall have the meaning set forth in Section 7.6(b).

 

“Transferred Intellectual Property” means all Intellectual Property that is
owned by or licensed to any Seller which is used or held for use by Sellers in
connection with the Business, including, for the avoidance of doubt, the
Registered Transferred Intellectual Property.

 

“Transferred License Agreements” means all Contracts to which any Seller is a
party, and pursuant to which rights in any Transferred Intellectual Property are
licensed or otherwise granted to or from any Person.

 

13

--------------------------------------------------------------------------------


 

“Transition Services” shall have the meaning set forth in Section 7.7(b).

 

“Transition Services Agreement” means a transition services agreement (including
all schedules thereto), to be dated as of the Closing Date, by and among Buyer,
certain of the Sellers, and, to the extent necessary, other third parties that
acquire assets of the Sellers, in a form that is acceptable to each of the
Parties acting reasonably (it being understood that certain services thereunder
may be provided from Sellers to Buyer and/or from Buyer (solely with respect to
the Acquired Assets) to Sellers).

 

“Vendor Displays” means the displays of Third Party vendors within the Acquired
Stores or Business Properties.

 

“WARN Act” means the Worker Adjustment and Retraining Notification Act of 1988,
as amended, any similar Law (including but not limited to any similar local,
state or non-United States notice requirement relating to the termination of
employees), and the rules and regulations thereunder.

 

Section 1.2                                                Other Definitions and
Interpretive Matters.

 

(a)                                 Unless otherwise indicated to the contrary
in this Agreement by the context or use thereof:

 

(i)                                     When calculating the period of time
before which, within which or following which any act is to be done or step
taken pursuant to this Agreement, the date that is the reference date in
calculating such period shall be excluded.  If the last day of such period is a
day other than a Business Day, the period in question shall end on the next
succeeding Business Day.

 

(ii)                                  Any reference in this Agreement to $ means
U.S. dollars.

 

(iii)                               Unless the context otherwise requires, all
capitalized terms used in the Exhibits and Schedules shall have the respective
meanings assigned in this Agreement.  No reference to or disclosure of any item
or other matter in the Exhibits and Schedules shall be construed as an admission
or indication that such item or other matter is material or that such item or
other matter is required to be referred to or disclosed in the Exhibits and
Schedules.  No disclosure in the Exhibits and Schedules relating to any possible
breach or violation of any Contract or Law shall be construed as an admission or
indication that any such breach or violation exists or has actually occurred. 
Any information, item or other disclosure set forth in any Schedule shall be
deemed to have been set forth in all other applicable Schedules if the relevance
of such disclosure to such other Schedule is reasonably apparent from the facts
specified in such disclosure.  All Exhibits and Schedules attached or annexed
hereto or referred to herein are hereby incorporated in and made a part of this
Agreement as if set forth in full herein.

 

(iv)                              Any reference in this Agreement to gender
includes all genders, and words importing the singular number also include the
plural and vice versa.

 

(v)                                 The provision of a table of contents, the
division of this Agreement into Articles, Sections and other subdivisions and
the insertion of headings are for convenience of reference only and shall not
affect or be utilized in the construction or interpretation of this Agreement. 
All

 

14

--------------------------------------------------------------------------------


 

references in this Agreement to any “Section,” “Article,” “Schedule,” or
“Exhibit” are to the corresponding Section, Article, Schedule, or Exhibit of or
to this Agreement unless otherwise specified.

 

(vi)                              Words such as “herein,” “hereof” and
“hereunder” refer to this Agreement as whole and not merely to a subdivision in
which such words appear, unless the context otherwise requires.

 

(vii)                           The word “including” or any variation thereof
means “including, without limitation,” and shall not be construed to limit any
general statement that it follows to the specific or similar items or matters
immediately following it.

 

(b)                                 No Strict Construction.  Buyer, on the one
hand, and Sellers, on the other hand, participated jointly in the negotiation
and drafting of this Agreement, and, in the event an ambiguity or question of
intent or interpretation arises, this Agreement shall be construed as jointly
drafted by Buyer, on the one hand, and Sellers, on the other hand, and no
presumption or burden of proof shall arise favoring or disfavoring any Party by
virtue of the authorship of any provision of this Agreement.  Without limitation
as to the foregoing, no rule of strict construction construing ambiguities
against the draftsperson shall be applied against any Person with respect to
this Agreement.

 

ARTICLE II

 

PURCHASE AND SALE

 

Section 2.1                                                Purchase and Sale of
the Acquired Assets. Upon the terms and subject to the conditions of this
Agreement and in the Sale Order, on the Closing Date, Sellers shall sell,
transfer, assign, convey and deliver, or cause to be sold, transferred,
assigned, conveyed and delivered, to Buyer, and Buyer shall purchase, all right,
title and interest of Sellers in, to or under all of the properties and assets
(including Intellectual Property) of Sellers of every kind and description,
wherever located, real, personal or mixed, tangible or intangible, to the extent
owned, leased, licensed, used or held for use in or relating to the Business, in
each case, as the same shall exist on the Closing Date, or, in the case of
Acquired Stores and Business Properties (other than Closing Date Acquired Stores
and Closing Date Business Properties) and the assets set forth below related
thereto, on the date the applicable Real Property Lease is assumed and assigned
to Buyer in accordance with the Designation Rights Agreement (but, for the
avoidance of doubt, excluding any Excluded Assets), in each case free and clear
of any and all Encumbrances, other than Permitted Encumbrances and Assumed
Liabilities (collectively, excluding any Excluded Assets, the “Acquired Assets”)
including all right, title and interest of Sellers in, to or under:

 

(a)                           all Acquired Stores and related Assigned Real
Property Leases;

 

(b)                           all Business Properties and related Assigned Real
Property Leases;

 

(c)                            all Inventory in accordance with Section 2.5;

 

(d)                           all Equipment;

 

15

--------------------------------------------------------------------------------


 

(e)                            all Assigned Agreements;

 

(f)                             all Petty Cash;

 

(g)                            all Permits and pending applications therefor, in
each case to the extent assignable;

 

(h)                           all Prepaid Expenses;

 

(i)                               all Acquired Intellectual Property;

 

(j)                              all customer and supplier lists, other current
and prospective customer information and data, marketing research and similar
data being used or held for use by Sellers, subject to applicable Law or
Contracts;

 

(k)                           all goodwill and other intangible assets including
correspondence with present or prospective customers and suppliers, advertising
materials, Software programs, telephone exchange numbers, and other similar
intangible assets associated with the Business and the Acquired Assets (to the
extent transferable), provided that, to the extent such intangible assets cannot
be transferred to Buyer, Sellers shall be deemed to have granted to Buyer an
exclusive, royalty-free right and license to use such intangible assets from and
after the Closing Date, to the fullest extent permitted by applicable law and
the underlying agreements, as applicable;

 

(l)                                     all Documents (other than those
described in Section 2.2(c)) to the extent available and permitted to be
transferred by applicable Laws and copies of all real and personal property Tax
Returns and Tax records of Sellers related to the Acquired Stores and any
related real property;

 

(m)                             (i) all Claims and Proceedings of Sellers to the
extent arising out of, or relating to, the Business or any Acquired Asset and
(ii) all Avoidance Actions of Sellers, regardless of whether arising out of or
relating to the Business or any Acquired Asset, provided that Buyer agrees to,
and pursuant to the Sale Order shall be deemed to, release all such Avoidance
Actions;

 

(n)                                 all rights of Sellers under non-disclosure
or confidentiality, non-compete, or non-solicitation agreements to the extent
relating to the Business, any Acquired Store or any other asset referenced in
this Section 2.1;

 

(o)                                 telephone, telex, and telephone facsimile
numbers and other directory listings used in connection with the Acquired
Stores;

 

(p)                                 all rights of indemnity, warranty rights
(including any manufacturer, vendor or supplier warranties, guaranties and
service obligations related to the Inventory and Equipment), rights of
contribution, rights to refunds (other than Tax refunds described in
Section 2.2(e)), rights of reimbursement and other rights of recovery, including
insurance proceeds, possessed by Sellers as of the Closing (regardless of
whether such rights are currently

 

16

--------------------------------------------------------------------------------


 

exercisable) to the extent related to the Business, any Acquired Asset or any of
the Assumed Liabilities;

 

(q)                                 all lock boxes of Sellers primarily relating
to the (i) online retail businesses of the Sellers operated through the websites
www.overtons.com and www.gandermountain.com; (ii) the direct mail retail
businesses of the Sellers operated through the Overton’s catalog and (iii) the
Closing Date Acquired Stores;

 

(r)                                    all IT Assets;

 

(s)                                   the Designation Rights; and

 

(t)                                    any other assets, properties, and rights
listed on Schedule 2.1(s).

 

Section 2.2                                                Excluded Assets.
Notwithstanding anything herein to the contrary, the Acquired Assets shall not
include any of the following (collectively, the “Excluded Assets”):

 

(a)                                 each Seller’s rights under this Agreement
and the other Transaction Documents (including the right to receive the Purchase
Price delivered to Sellers pursuant to this Agreement);

 

(b)                                 all Accounts Receivable and cash and cash
equivalents, including checks, commercial paper, treasury bills, certificates of
deposit and other bank deposits, securities, securities entitlements,
instruments and other investments of Sellers and all bank accounts and
securities accounts, to the extent any of the foregoing are not Petty Cash;

 

(c)                                  all Documents prepared in connection with
this Agreement or the transactions contemplated hereby or primarily relating to
the Bankruptcy Cases, all minute books, corporate records (such as stock
registers) and organizational documents of Sellers and the Retained
Subsidiaries, Tax Returns and other Tax work papers (provided that Sellers shall
provide Buyer with reasonable access thereto and copies thereof (at Buyer’s cost
in the case of copies) to the extent related to the Business, the Acquired
Stores, the Acquired Assets or the Transferred Employees), and all other
Documents not related to the Business, the Acquired Stores, the Acquired Assets
or the Transferred Employees;

 

(d)                                 any Contract that is not an Assigned
Agreement, including the Contracts listed on Schedule 2.2(d), which Schedule may
be modified in accordance with Section 7.5;

 

(e)                                  any Tax refunds, rebates or credits of
Sellers other than refunds of any Property Taxes that are received by or
credited to Buyer after the Closing Date with respect to any post-Closing period
or that were paid by Buyer;

 

(f)                                   all Claims and Proceedings of Sellers
other than Claims described in Section 2.1(m), including, for the avoidance of
doubt, commercial class action claims that do not affect the continued operation
of the Business;

 

(g)                                  all funding vehicles and assets of all
Employee Benefit Plans;

 

17

--------------------------------------------------------------------------------


 

(h)                                 any security deposits or pre-paid expenses
(other than the Prepaid Expenses) paid prior to the Closing Date and not
associated with the Acquired Assets;

 

(i)                                     all insurance policies and binders, all
claims, refunds and credits from insurance policies or binders due or to become
due with respect to such policies or binders and all rights to proceeds thereof
(other than as described in Section 2.1(p));

 

(j)                                    the Financed Equipment and any Inventory
or Equipment not described in Sections 2.1(c), 2.1(d) or 2.1(r);

 

(k)                                 all Vendor Displays, solely to the extent
not assignable;

 

(l)                                     all Merchandise, Proceeds, Additional
Agent Merchandise, Additional Agent Merchandise Proceeds, Distribution Center
Merchandise, In-Transit Merchandise, Owned FF&E (in each case, as defined in the
Liquidation Agreement) and proceeds of any of the foregoing; excluding, for the
avoidance of doubt, any Owned FF&E that is (i) not located at a Store and
(ii) used in connection with the online and telephonic customer support
services, IT support services and related functions supporting the Business or
otherwise constituting IT Assets; and

 

(m)                             all assets, properties, rights, interests, and
claims of every kind and description of any Sellers which (A) are not Acquired
Assets, (B) are neither used nor held for use in the Business, or (C) are
described on Schedule 2.2(m).

 

Section 2.3                                                Assumed Liabilities.
Upon the terms and subject to the conditions of this Agreement, at the Closing,
Buyer shall assume and agree to perform and discharge, when due (in accordance
with their respective terms and subject to the respective conditions thereof),
the following Liabilities and no others (collectively, the “Assumed
Liabilities”):

 

(a)                                 all Liabilities arising from the ownership
of the Acquired Assets and the operation thereof by Buyer after the Closing or,
in the case of Real Property Leases and Acquired Stores designated in accordance
with Section 7.8, on the date the applicable Real Property Lease is assumed and
assigned to Buyer;

 

(b)                                 trade payables arising after the Closing,
or, in the case of Real Property Leases and Acquired Stores designated in
accordance with Section 7.8, after the date the applicable Real Property Lease
is assumed and assigned to Buyer, from the operation of the Business;

 

(c)                                  all Cure Costs, provided that, for the
avoidance of doubt, any amounts required to be paid to cure any outstanding
defaults arising under any Assigned Agreements from and after the Petition Date
through and including the date on which the Bankruptcy Court enters an order
approving the assumption and assignment of the applicable Assigned Agreement to
the Buyer or to a third party in the case of a Real Property Lease that is not
an Assigned Agreement. shall be paid by the Debtors;

 

(d)                                 all Liabilities related to the Transferred
Employees specifically assumed in Section 7.6 or arising after the applicable
Employment Transfer Date for such Transferred

 

18

--------------------------------------------------------------------------------


 

Employee, including, without limitation, any Liabilities arising out of
application of the WARN Act following the applicable Employment Transfer Date
for such employee; and

 

(e)                                  all Liabilities under the Assigned
Agreements arising after the Closing.

 

Notwithstanding anything in this Agreement to the contrary, Sellers hereby
acknowledge and agree that Buyer is not assuming from Sellers, nor is in any way
responsible for, the Excluded Liabilities.  The transactions contemplated by
this Agreement shall in no way expand the rights or remedies of any third party
against any of Buyer or Sellers as compared to the rights and remedies that such
third party would have had against Sellers absent the Bankruptcy Cases had Buyer
not assumed such Assumed Liabilities as set out above.  Other than the Assumed
Liabilities assumed by Buyer, Buyer is not assuming and shall not be liable for
any liabilities or obligations of Sellers.

 

Section 2.4                                                Excluded Liabilities.
Notwithstanding any provision in this Agreement to the contrary, Buyer shall not
assume and shall not be obligated to assume or be obliged to pay, perform or
otherwise discharge, and Sellers shall be solely and exclusively liable with
respect to, any Liability of any Seller or Retained Subsidiary that is not an
Assumed Liability (such Liabilities, collectively, the “Excluded Liabilities”),
including without limitation the following specific Liabilities to the extent
they do not otherwise constitute Assumed Liabilities:

 

(a)                                 any and all Liabilities of Sellers under any
Contract of Sellers that is not an Assigned Agreement whether accruing prior to,
at, or after the Closing Date (except as set forth in Section 7.5);

 

(b)                                 any and all Liabilities for any indebtedness
or obligations for borrowed money of Sellers;

 

(c)                                  all (i) store or customer credits, sales
promotions, rebates, coupons, gift cards and certificates or (ii) returns of
goods or merchandise, customer prepayments and overpayments, customer refunds,
credits, reimbursements and related adjustments with respect to goods or
merchandise, in each case that arise from the operation of the Business prior to
the Closing, or, in the case of the Acquired Stores or Business Properties
(other than the Closing Date Acquired Stores and Closing Date Business
Properties), prior to the date the applicable Real Property Lease is assumed and
assigned to Buyer pursuant to the Designation Rights Agreement;

 

(d)                                 all Sellers’ Taxes;

 

(e)                                  any and all Liabilities to the extent
arising out of related to the Excluded Assets;

 

(f)                                   any and all Liabilities arising from or
related to the operation or condition of the Acquired Assets or the Assumed
Liabilities prior to the Closing (except as set forth in Section 7.8) or facts,
actions, omissions, circumstances or conditions existing, occurring or accruing
with respect to the Acquired Assets or the Assumed Liabilities prior to the
Closing (except as set forth in Section 7.8);

 

19

--------------------------------------------------------------------------------


 

(g)                                  any and all Liabilities relating to any
environmental, health or safety matter (including any Liability or obligation
under any applicable Laws concerning environmental, health or safety matters,
whether known or unknown), arising out of or relating to the Sellers’ conduct,
action or omission or its leasing, ownership or operation of real property on or
prior to the Closing Date (except as set forth in Section 7.8), no matter when
raised, other than as required by Law;

 

(h)                                 any and all Liabilities relating to
complaints, causes of action, litigation or similar matters instituted against
Sellers or any of their Subsidiaries relating to or arising out of any actions,
omissions, circumstances or conditions or events occurring prior to the Closing
Date (except as set forth in Section 7.5 or Section 7.8); and

 

(i)                                     any Liability not expressly included
among the Assumed Liabilities and specifically so assumed.

 

Section 2.5                                    Inventory. Forty-eight (48) hours
prior to the Closing Date, Sellers shall cause to be taken a SKU-level Cost
Value physical inventory of the Inventory to be transferred to Buyer pursuant to
the terms of this Agreement (the “Inventory Taking”).  Sellers shall employ WIS
International or another mutually acceptable independent inventory taking
service (the “Inventory Taking Service”) to conduct the Inventory Taking.  Each
of Sellers and Buyer, respectively, shall be responsible for fifty percent (50%)
of the fees and expenses of the Inventory Taking Service in connection with the
Inventory Taking.  The Inventory Taking shall be conducted in accordance with
the procedures and instructions to be mutually agreed upon by the Parties. Each
Party shall have the right to have representatives present during the Inventory
Taking, and shall each have the right to review and verify the listing and
tabulation of the Inventory Taking Service. Sellers agree that during the
Inventory Taking and from and after such time until the Closing, (a) the Closing
Date Acquired Stores shall be closed to the public and no sales or other
transactions shall be conducted at such Closing Date Acquired Stores or through
Sellers’ other sales channels with respect to the Business (including (i) the
online retail businesses of the Sellers operated through the website
www.overtons.com and www.gandermountain.com and (ii) the direct mail retail
businesses of the Sellers operated through the Overton’s catalog) until the
Closing, and (b) neither Sellers nor their representatives or agents shall
transfer any Inventory from the Closing Date Business Properties.  Upon
completion of the Inventory Taking, Sellers shall deliver Schedule 2.5 to Buyer,
which schedule shall contain an itemized listing of the Inventory owned by
Sellers as of the Effective Date and the corresponding Inventory Value of each
item of Inventory (such schedule, the “Inventory Schedule”).  The Inventory
listed on the Inventory Schedule shall be considered Acquired Assets (and any
inventory not so listed shall not be considered Inventory or Acquired Assets),
and the Inventory Schedule shall provide the Inventory Value for each item of
Inventory, in each case, for all purposes of this Agreement.  At the Closing, in
accordance with Section 3.3, Buyer shall pay to Sellers an amount equal to the
Inventory Purchase Price.  For the avoidance of doubt, nothing in this
Section 2.5 shall prohibit the Liquidating Agent from removing Distribution
Center Merchandise (as defined in the Liquidation Agreement) from the Closing
Date Business Properties in accordance with the terms of the Agency Agreement.

 

Section 2.6                                    Assignments. Sellers shall
transfer and assign all Assigned Agreements and Permits to Buyer, and Buyer
shall assume all Assigned Agreements and Permits

 

20

--------------------------------------------------------------------------------


 

from Sellers, as of the Closing pursuant to, inter alia, Section 365 of the
Bankruptcy Code and the Sale Order.  To the maximum extent permitted by the
Bankruptcy Code or other applicable Law, the Assigned Agreements and Permits
shall be assumed by Sellers and assigned to Buyer as of the Closing Date. 
Notwithstanding anything to the contrary in this Agreement, to the extent that
the assignment to Buyer of any Assigned Agreement or Permit is not permitted by
Law or is not permitted without the consent of a Third Party and, in the case of
the Assigned Agreements and Permits that are the subject of Section 365 of the
Bankruptcy Code and the Sale Order, as applicable, such restriction cannot be
effectively overridden or canceled by the Sale Order, or other related order of
the Bankruptcy Court, then this Agreement will not be deemed to constitute an
assignment or an undertaking or attempt to assign the same or any right or
interest therein if such consent is not given and the Closing shall proceed with
respect to the remaining Assigned Agreements and Permits without any reduction
in the Purchase Price; provided, however, that Sellers will use their
commercially reasonable efforts to obtain any such consents to assign such
Assigned Agreements and Permits to Buyer.  With respect to such non-assignable
or non-assumable Acquired Assets that are Assigned Agreements, the applicable
Seller hereby appoints, effective as of the Closing Date, Buyer as such Seller’s
agent and attorney-in-fact, effective as of the Closing Date, to act for such
Seller in obtaining the benefits and performing such Seller’s obligations under
such Assigned Agreements, but only to the extent any action to obtain such
benefits and any such delegation of duties may be made without violation thereof
and, in each case, at the sole cost and expense of Buyer without any liability
or obligation of such Seller.  In addition, until the impracticalities of
assignment referred to in this Section 2.6 hereof are resolved, the Sellers
shall use their commercially reasonable efforts, at Buyer’s sole cost, to
(i) provide Buyer the benefits of any Acquired Asset referred to in this
Section 2.6, (ii) cooperate in any reasonable and lawful arrangement designed to
provide such benefits to Buyer, and (iii) enforce, for the account and benefit
of Buyer, any and all rights of any Seller arising from the Acquired Assets
referred to in this Section 2.6 against such issuer thereof and all other
parties thereto (including the right to elect to terminate any Contract in
accordance with the terms thereof on the request of Buyer).  Buyer shall
perform, on behalf of Sellers, for the benefit of the issuer thereof and/or all
other parties thereto, the obligations of the applicable Seller under the
Acquired Assets referred to in this Section 2.6 or in connection therewith. 
Notwithstanding the foregoing, to the extent permitted by law, (i) any Permit
necessary to operate a Closing Date Acquired Store or Closing Date Business
Property shall be transferred and assigned to Buyer, and Buyer shall assume any
such Permit from Sellers as of the Closing, (ii) any Permit necessary to operate
an Acquired Store or Business Property (other than a Closing Date Acquired Store
or Closing Date Business Property) shall be transferred and assigned to Buyer,
and Buyer shall assume any such Permit from Sellers, as of the date that the
applicable Real Property Lease is assumed and assigned to Buyer pursuant to the
Designation Rights Agreement and (iii) any Permit related to the Business that
is required for Sellers to operate in accordance with the terms of the
Consulting Agreement or the Liquidation Agreement shall be transferred and
assigned to Buyer, and Buyer shall assume any such Permit from Sellers, no
earlier than the termination of the sales conducted pursuant to the Consulting
Agreement or the Sale Termination Date (as defined in the Liquidation
Agreement), as applicable.

 

Section 2.7                                    Further Assurances. At the
Closing, Sellers shall, upon Buyer’s request, execute and deliver to Buyer such
other instruments of transfer as shall be reasonably necessary to vest in Buyer
title to the Acquired Assets and such other instruments as shall be reasonably
necessary to evidence the assignment by Sellers and assumption by Buyer of the

 

21

--------------------------------------------------------------------------------


 

Assigned Agreements, and each of Sellers, on the one hand, and Buyer, on the
other hand, shall use its commercially reasonable efforts to take, or cause to
be taken, all appropriate action, do or cause to be done all things necessary
under applicable Law, and execute and deliver such instruments and documents and
to take such other actions, as may be required to consummate the transactions
contemplated by this Agreement at or after the Closing; provided that nothing in
this Section 2.7 shall prohibit Sellers from ceasing operations or winding up
their affairs following the Closing.  In furtherance and not in limitation of
the foregoing, in the event that any of the Acquired Assets shall not have been
conveyed at Closing, Sellers shall use commercially reasonable efforts to convey
such Acquired Assets to Buyer as promptly as practicable after the Closing. 
Without limiting the foregoing, each Seller shall cause any applicable Retained
Subsidiary that holds any Acquired Assets to transfer such Acquired Assets to a
Seller prior to the Closing.

 

ARTICLE III

 

PURCHASE PRICE

 

Section 3.1                                              Purchase Price. The
purchase price (the “Purchase Price”) for the purchase, sale, assignment and
conveyance of Sellers’ right, title and interest in, to and under the Acquired
Assets shall consist of:

 

(a)                                 cash in the amount of the Cash
Consideration;

 

(b)                                 cash in the amount of the Inventory Purchase
Price; and

 

(c)                                  the assumption of the Assumed Liabilities.

 

Section 3.2                                              Minimum Deposit. Buyer
has delivered to the Escrow Agent the Minimum Deposit in immediately available
funds pursuant to the Escrow Agreement.  The Minimum Deposit shall not be
subject to any lien, attachment, trustee process, or any other judicial process
of any creditor of any Seller or Buyer.  The Parties shall instruct the Escrow
Agent to distribute the Minimum Deposit to Sellers at the Closing (which amount
shall be deducted from the Purchase Price due and payable by Buyer at the
Closing), or, if this Agreement is terminated, treated in the manner set forth
in Section 11.2 and the Escrow Agreement.  All fees associated with the Escrow
Agreement shall be borne by Buyer.

 

Section 3.3                                              Closing Date Payments.
At the Closing, (a) Buyer shall pay to Sellers cash by wire transfer of
immediately available funds in an amount equal to the aggregate of the Cash
Consideration and the Inventory Purchase Price minus the Minimum Deposit (the
“Closing Date Payment”), and (b) Sellers and Buyer shall direct the Escrow Agent
to indefeasibly transfer the Minimum Deposit to an account designated by
Sellers.

 

Section 3.4                                              Discharge of Assumed
Liabilities After Closing. Following the Closing, Buyer shall pay, perform or
satisfy the Assumed Liabilities from time to time and as such Assumed
Liabilities become due and payable or are required to be performed or satisfied
in accordance with their respective terms.

 

22

--------------------------------------------------------------------------------


 

Section 3.5                                              Allocation of Purchase
Price.

 

(a)                                 No later than forty-five (45) days following
the Closing Date, Buyer shall deliver to Sellers allocation
schedule(s) allocating the Purchase Price (as may be adjusted pursuant to the
terms of this Agreement) among the Acquired Assets of each Seller, including the
Assumed Liabilities to the extent such Liabilities are required to be treated as
part of the purchase price for Tax purposes in accordance with Section 1060 of
the Code (the “Allocation Schedule”).  Such Allocation Schedule shall become
final, binding and conclusive upon Sellers and Buyer on the forty-fifth (45th)
day following Sellers’ receipt of such statement, unless prior to such
forty-fifth (45th) day Sellers deliver to Buyer a written notice disputing such
Allocation Schedule that sets forth what Sellers believe represent the
appropriate allocation of the Purchase Price and Assumed Liabilities among the
Acquired Assets, together with reasonably detailed supporting documentation.  If
Sellers deliver such a dispute notice, then Buyer and Sellers shall reasonably
cooperate in good faith to agree upon the appropriate allocation under
Section 1060 of the Code during the ten-day period beginning on the date Buyer
receives such dispute notice.  If such an agreement cannot be reached during
such ten-day period, then, within ten days thereafter, Buyer, on the one hand,
and Sellers, on the other hand, shall jointly engage and submit the unresolved
dispute to a nationally recognized independent registered public accounting firm
appointed by mutual agreement of Buyer and Sellers, or, if they are unable to
agree, selected by the Bankruptcy Court.  Buyer and Sellers shall use their
commercially reasonable efforts to cause such firm to issue its written
determination regarding the appropriate allocation under Section 1060 as
applicable to the terms of this Agreement within fifteen (15) days after such
dispute is submitted.  Each Party shall use commercially reasonable efforts to
furnish to such firm such work papers and other documents and information as
such firm may reasonably request.  The determination of such firm shall be
final, binding and conclusive upon Buyer and Sellers absent manifest error.  The
Allocation Schedule shall be revised in accordance with Section 1060 of the Code
to appropriately take into account any additional payments made under this
Agreement following the foregoing determination.

 

(b)                                 In administering any Proceeding, the
Bankruptcy Court shall not be required to apply the Allocation Schedule(s) in
determining the manner in which the Purchase Price should be allocated as
between any of the Sellers and their respective estates.  Buyer and Sellers will
each file all Tax Returns (including IRS Forms 8594) consistent with the
Allocation Schedule(s) established in accordance with this Section 3.5.
 Sellers, on the one hand, and Buyer, on the other hand, each agree to provide
the other promptly with any other information required to complete IRS Forms
8594.  Neither Buyer nor any Seller shall take any Tax position inconsistent
with such Allocation Schedule, and neither Buyer nor any Seller shall agree to
any proposed adjustment based upon or arising out of Allocation Schedule by any
Governmental Authority without first giving the other Party prior written
notice; provided, however, that nothing contained herein shall prevent Buyer or
any Seller from settling any proposed deficiency or adjustment by any
Governmental Authority based upon or arising out of the Allocation Schedule, and
neither Buyer nor any Seller shall be required to litigate before any court any
proposed deficiency or adjustment by any Governmental Authority based upon or
arising out of such Allocation Schedule.

 

23

--------------------------------------------------------------------------------


 

ARTICLE IV

 

CLOSING

 

Section 4.1                                              Closing Date.  Upon the
terms and subject to the conditions hereof, the closing of the sale of the
Acquired Assets, the assumption of the Assumed Liabilities and the consummation
of the other transactions contemplated hereby (the “Closing”) shall take place
at the offices of Faegre Baker Daniels LLP, 2200 Wells Fargo Center, 90 South
Seventh Street, Minneapolis, Minnesota 55402, no later than the third (3rd)
Business Day following the date on which the conditions set forth in Article IX
and Article X have been satisfied or (if permissible) waived (other than the
conditions which by their nature are to be satisfied by actions taken at the
Closing, but subject to the satisfaction or (if permissible) waiver of such
conditions), or at such other place or time as Buyer and the Sellers may
mutually agree.  The date on which the Closing actually occurs is referred to as
the “Closing Date.” Unless otherwise agreed by the Parties in writing, the
Closing shall be deemed effective and all right, title and interest of Sellers
in the Acquired Assets to be acquired by Buyer hereunder shall be considered to
have passed to Buyer and the assumption of all of the Assumed Liabilities shall
be considered to have occurred as of 12:01 a.m. Central time on the Closing
Date.

 

Section 4.2                                              Buyer’s Deliveries. At
the Closing, Buyer shall deliver to Sellers:

 

(a)                                 the Closing Date Payment in accordance with
clause (a) of Section 3.3;

 

(b)                                 the Designation Rights Agreement, duly
executed by Buyer;

 

(c)                                  the Transition Services Agreements, if any,
duly executed by Buyer;

 

(d)                                 each other Transaction Document not
previously executed to which Buyer is a party, duly executed by Buyer;

 

(e)                                  the certificates of Buyer to be received by
Sellers pursuant to Sections 10.1 and 10.2;

 

(f)                                   a duly executed bill of sale with respect
to the Acquired Assets, substantially in the form attached hereto as Exhibit C;

 

(g)                                  a duly executed assignment and assumption
agreement with respect to the Assumed Liabilities, substantially in the form
attached hereto as Exhibit D; and

 

(h)                                 such assignments and other good and
sufficient instruments of assumption and transfer, in form reasonably
satisfactory to Sellers, as Sellers may reasonably request to transfer and
assign the Acquired Assets and Assumed Liabilities to Buyer.

 

Section 4.3                                              Sellers’ Deliveries. At
the Closing, Sellers shall deliver to Buyer:

 

(a)                                 the Transition Services Agreements, if any,
duly executed by each applicable Seller;

 

(b)                                 the Designation Rights Agreement, duly
executed by each Seller;

 

(c)                                  each other Transaction Document to which
any Seller is a party, duly executed by each applicable Seller;

 

24

--------------------------------------------------------------------------------


 

(d)                                 [RESERVED];

 

(e)                                  the certificates of Sellers to be received
by Buyer pursuant to Sections 9.1 and 9.2;

 

(f)                                   a certificate of non-foreign status
executed by each Seller (or, if applicable, a direct or indirect owner of a
Seller) that is not a disregarded entity for U.S. federal income tax purposes,
prepared in accordance with Treasury Regulation Section 1.1445-2(b);

 

(g)                                  a duly executed bill of sale with respect
to the Acquired Assets substantially in the form attached hereto as Exhibit C;

 

(h)                                 a duly executed assignment and assumption
agreement with respect to the Assumed Liabilities, substantially in the form
attached hereto as Exhibit D;

 

(i)                                     duly executed assignments of the
Acquired Intellectual Property, including assignments, as applicable, in form
suitable for recordation with the United States Patent and Trademark Office, the
United States Copyrights Office and any applicable foreign or multinational
Intellectual Property offices or registries; and

 

(j)                                    such other bills of sale, deeds,
endorsements, assignments (including separate assignments of the Assigned Real
Property Leases), and other filings and other good and sufficient instruments,
in form reasonably satisfactory to Buyer, which are necessary to vest in Buyer
all the right, title and interest of Sellers in, to or under any or all of the
Acquired Assets free and clear of Encumbrances other than Permitted
Encumbrances.

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES OF SELLERS

 

Except as set forth in the Schedules, Sellers hereby separately, and not
jointly, represent and warrant to Buyer that the statements contained in this
Article V are true and correct, as of the date hereof and the Closing Date
(except with respect to representations and warranties made as of a particular
date, which shall be deemed to be made only as of such date):

 

Section 5.1                                              Organization and Good
Standing. Each Seller is an entity duly organized, validly existing and in good
standing under the Laws of the jurisdiction of its organization.  Subject to any
limitations that may be imposed on such Seller as a result of filing a petition
for relief under the Bankruptcy Code, each Seller has the requisite corporate or
limited liability company power and authority to own or lease and to operate and
use its properties and to carry on the Business as now conducted.  Except as set
forth on Schedule 5.1, each Seller is duly qualified or licensed to do business
and are in good standing in each jurisdiction where the character of its
business or the nature of its properties makes such qualification or licensing
necessary, except for such failures to be so qualified or licensed or in good
standing as would not, individually or in the aggregate, have a Material Adverse
Effect.

 

Section 5.2                                              Authority; Validity;
Consents. Sellers have, subject to entry of the Bidding Procedures and Sale
Order and requisite Bankruptcy Court approval, as applicable, the

 

25

--------------------------------------------------------------------------------


 

requisite corporate power and authority necessary to enter into and perform
their respective obligations under this Agreement and the other Transaction
Documents to which each such Seller is a party and to consummate the
transactions contemplated hereby and thereby.  This Agreement has been duly and
validly executed and delivered by Sellers and each other Transaction Document
required to be executed and delivered by Sellers at the Closing will be duly and
validly executed and delivered by Sellers at the Closing.  Subject to entry of
the Bidding Procedures and Sale Order and requisite Bankruptcy Court approval,
as applicable, this Agreement and the other Transaction Documents constitute,
with respect to Sellers, the legal, valid and binding obligations of Sellers,
enforceable against Sellers in accordance with their respective terms, except as
such enforceability is limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws now or hereafter in effect relating to creditors’
rights generally or general principles of equity.  Subject to, and after giving
effect to, requisite Bankruptcy Court approval (including, without limitation,
the Bidding Procedures Order and the Sale Order), as applicable, and except
(a) for entry of the Sale Order and (b) for notices, filings and consents
required in connection with the Bankruptcy Case, Sellers are not required to
give any notice to, make any filing with or obtain any consent from any Person
(including any Governmental Authority) in connection with the execution and
delivery of this Agreement and the other Transaction Documents or the
consummation or performance of any of the transactions contemplated hereby and
thereby, except for such notices, filings and consents, the failure of which to
provide, make or obtain, would not, individually or in the aggregate, have a
Material Adverse Effect.

 

Section 5.3                                              No Conflict. When the
Sale Order and the consents and other actions described in Section 5.2 have been
obtained and taken, the execution and delivery of this Agreement and the other
Transaction Documents and the consummation of the transactions provided for
herein and therein will not (a) violate, conflict with, result in the breach or
termination of, or the loss of a benefit under, or constitute (with or without
notice or lapse of time or both) a default (or give rise to any right of
termination, cancellation, payment or acceleration) or adverse modification of
any of the terms and provisions of, or require consent or the giving of notice
under, or cause any acceleration of any obligation of Sellers under (i) any
Order, (ii) any Law (iii) the organizational documents of any Seller or (iv) any
Business Contract or Permit or (b) result in any Encumbrance on any of the
Acquired Assets (other than Permitted Encumbrances); other than in the case of
the foregoing subclauses (a)(iv) and (b), any of the foregoing that would not be
reasonably expected to, individually or in the aggregate, have a Material
Adverse Effect.

 

Section 5.4                                              Environmental Matters.
Except as set forth on Schedule 5.4, (a) there are no Hazardous Substances
present at any of the Acquired Assets including, for the avoidance of doubt, any
of the Acquired Stores; (b) Sellers and the Acquired Assets are and have been in
compliance with all applicable Laws concerning environmental, health or safety
matters or Laws concerning the exposure of persons to Hazardous Substances;
(c) Sellers and all of the Acquired Assets are not subject to any order, demand,
claim, encumbrance, settlement or lien resulting from the presence of any
Hazardous Substances or the alleged violation of any applicable Laws concerning
environmental, health or safety matters or Laws concerning the exposure of
persons to Hazardous Substances; (d) Sellers are not aware of any facts or
circumstances that could reasonably be expected to result in any liability under
applicable Laws concerning environmental, health or safety matters or Laws
concerning the exposure of persons

 

26

--------------------------------------------------------------------------------


 

to Hazardous Substances, in each case as such Laws relate to the Acquired
Assets; and (e) Sellers have provided Buyer any environmental site assessments,
compliance audits, or any allegations or investigations of noncompliance with
applicable Laws concerning environmental, health or safety matters or Laws
concerning the exposure of persons to Hazardous Substances at the Business
Properties or the Acquired Stores.

 

Section 5.5                                              Title to Acquired
Assets; Assigned Real Property Leases.

 

(a)                                 Sellers have good valid title to and
interest in (as applicable) all of its personal property which constitutes the
Acquired Assets and, upon delivery to Buyer on the Closing Date of the
instruments of transfer contemplated by Section 4.3, and subject to the terms of
the Sale Order, Sellers will thereby transfer to Buyer, good title to, or, in
the case of Acquired Assets (other than Assigned Real Property Leases) that are
leased by Sellers, a valid leasehold interest in, all of the Acquired Assets
(other than Assigned Real Property Leases), free and clear of all Encumbrances,
except (i) as set forth on Schedule 5.5(a) and (ii) for Permitted Encumbrances.

 

(b)                                 Sellers have good and valid leasehold
interests in and to the Leased Real Property subject to the Assigned Real
Property Leases and upon delivery to Buyer on the Closing Date of the
instruments of transfer contemplated by Section 4.3, and subject to the terms of
the Sale Order, Sellers will thereby transfer to Buyer, good and valid leasehold
interests in the Leased Real Property subject to the Assigned Real Property
Leases, free and clear of all Encumbrances, except (i) as set forth on Schedule
5.5(b) and (ii) for Permitted Encumbrances.  There are no pending, or, to the
Knowledge of Sellers, or threatened condemnation or similar proceedings with
respect to any of the Leased Real Property.

 

(c)                                  The Acquired Assets (excluding any Real
Property Leases and corresponding Acquired Stores designated in accordance with
Section 7.8 and the Designation Rights Agreement), when taken together with the
Business Contracts and the services and assets to be made available through the
Transition Services Agreement, if any, constitute all of the material properties
used in or held for use in connection with the operation of the Business.

 

Section 5.6                                              Taxes. Except as set
forth on Schedule 5.6, (a) all income, withholding and other material Tax
Returns required to be filed by Sellers have been timely filed (taking into
account any applicable extension of time to file), and all such Tax Returns are
complete and accurate in all material respects, (b) all income, withholding and
other material Taxes due and payable by any Seller (whether or not shown on any
Tax Return) have been paid in full, (c) since January 1, 2010, no claim has been
made against a Seller by any Governmental Authority in a jurisdiction where such
Seller does not file a Tax Return with respect to the Business or the Acquired
Assets that such Seller is or may be subject to taxation in such jurisdiction
with respect to the Business or the Acquired Assets, (d) no examination by any
Governmental Authority of any Tax Return of any Seller is currently pending or
in progress, and (e) no material Tax deficiencies have been claimed, proposed or
assessed against any Seller that remain unpaid or otherwise unsettled.  There
are no Encumbrances for Taxes on any of the Acquired Assets other than Permitted
Encumbrances.

 

27

--------------------------------------------------------------------------------


 

Section 5.7                                              Legal Proceedings.
Since December 31, 2015 except for the Bankruptcy Cases and as set forth on
Schedule 5.7, there is no Proceeding or Order pending, outstanding or, to
Sellers’ Knowledge, threatened against any Seller that (a) seeks to restrain or
prohibit or otherwise challenge the consummation, legality or validity of the
transactions contemplated hereby or (b) would reasonably be expected to be
material to the Business, the Acquired Assets or the Assumed Liabilities.  As of
the date of this Agreement, no Seller has received a written (or, to the
Knowledge of Sellers, non-written) notice of any investigation or review by any
Governmental Authority with respect to the Business, the Acquired Assets or the
Assumed Liabilities that is pending, or, to the Knowledge of Sellers,
threatened.

 

Section 5.8                                              Compliance with Laws;
Permits. Except as set forth in Schedule 5.8, (i) Sellers are not, and since
December 31, 2015, have not been in violation in any material respect of any Law
applicable to the operation of the Business or the Acquired Assets.  Schedule
5.8 sets forth a true, complete and correct list of all Permits relating to the
Business or the Acquired Assets held by the Sellers as of the date of this
Agreement.  The Permits listed in Schedule 5.8 constitute all of the Permits
necessary for Sellers to lawfully conduct and operate the Business in the manner
currently conducted and operated in all material respects.

 

Section 5.9                                              Business Contracts.
Other than as disclosed on Schedule 5.9, there is no outstanding material
Contract to which any Seller or Retained Subsidiary is a party that relates to
the Business or any Acquired Asset or is otherwise material to the operation of
the Business in the Ordinary Course of Business (each such Contract set forth on
Schedule 5.9, a “Business Contract”).  Other than as set forth on Schedule 5.9,
no Seller is a party to any Contract providing for the leasing of equipment to
such Seller by a third party.  Each Business Contract is in full force and
effect and is a valid and binding obligation of the applicable Seller(s) and, to
Sellers’ Knowledge, the other parties thereto, in accordance with its terms and
conditions, in each case except (a) as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws now or
hereafter in effect relating to creditors’ rights generally or general
principles of equity and (b) as set forth on Schedule 5.9. Sellers have made
available to Buyer correct and complete (other than redactions disclosed to
Buyer) copies of each Business Contract.  Upon entry of the Sale Order and
payment of the Cure Costs and except as set forth on Schedule 5.9, (i) no Seller
will be in breach or default of its obligations in any material respect or
subject to any loss of material rights under any Business Contract other than a
default caused in connection with the Bankruptcy Cases, (ii) no condition exists
that with notice or lapse of time or both would constitute a default in any
material respect by any Seller or result in any loss of material rights under
any Business Contract other than a default caused in connection with the
Bankruptcy Cases, and (iii) to Sellers’ Knowledge, no other party to any
Business Contract is in breach or default in any material respect thereunder
other than a default caused in connection with the Bankruptcy Cases.

 

Section 5.10                                       Brokers or Finders. Except as
set forth on Schedule 5.10 hereof, Sellers have not incurred any obligation or
liability, contingent or otherwise, for brokerage or finders’ fees or agents’
commissions or other similar payment in connection with this Agreement, the
other Transaction Documents or the transactions contemplated hereby or thereby
for which Buyer is or will become liable, and Sellers shall indemnify and hold
harmless Buyer from any claims with respect to any such fees or commissions.

 

28

--------------------------------------------------------------------------------


 

Section 5.11                                       Inventory and Equipment.

 

(a)                                 Except as set forth on Schedule 5.11(a), all
Inventory located at the Closing Date Acquired Stores and the Closing Date
Business Properties is of a quality or condition usable or saleable at
prevailing market prices in the ordinary course of the operation of the
Business.  The Inventory (i) has not been adulterated or misbranded, and
(ii) has been handled, maintained, packaged and stored, and to the Knowledge of
Sellers, manufactured, at all times in accordance with the specifications set
forth in any applicable Permit, in substantial compliance with applicable Laws,
and in substantial compliance with all requirements of relevant Governmental
Authorities.  Since December 31, 2015, none of the Sellers has, whether
voluntarily or as a result of any action by any Governmental Authority or trade
or consumer group, generally recalled or withdrawn (or been requested to recall
or withdraw) a product for any reason, including any manufacturing or labeling
defect or any other product safety issue, or issued any press release or public
statements advising its customers or consumers of its products to treat such
products in any manner other than in the ordinary course.

 

(b)                                 Except as set forth on Schedule 5.11(b), all
Equipment located at the Closing Date Acquired Stores and the Closing Date
Business Properties is in good general state of repair and good working order
sufficient to carry out the functions for which it is currently being used and
has no structural defects, and there are no conditions with respect to such
Equipment that currently require material repairs or replacements.  The
Equipment located at the Closing Date Acquired Stores and the Closing Date
Business Properties has been constructed and installed in material compliance
with all applicable Laws.

 

Section 5.12                                       Labor and Employment.

 

(a)                                 No Seller is party to any collective
bargaining agreement relating to the workforce of the Business.  To the
Knowledge of Sellers there are no, and since December 31, 2015 there have been
no, organizing activities or collective bargaining arrangements with respect to
the Business.  There is no, and since December 31, 2015 there has been no, labor
dispute, strike, controversy, slowdown, work stoppage or lockout pending or, to
the Knowledge of Sellers, threatened against the Business or Sellers in
connection with the Business.  In addition, to Sellers’ Knowledge, there are no
pending or remedied labor union grievances or pending or remedied unfair labor
practices or other employment-related lawsuits or administrative actions against
any Seller.

 

(b)                                 Except as set forth on Schedule 5.12(b), no
Seller has within the last three (3) years received written notice of any
material representation proceeding or unfair labor practice charge or complaint
against it before, or that could come before, the National Labor Relations Board
or any similar Governmental Authority and, to Sellers’ Knowledge, there is no
material threatened unfair labor practice charge or complaint or representation
proceeding before, or that could come before, the National Labor Relations Board
or other Governmental Authority or union organizing or decertification activity.

 

(c)                                  With respect to Business Employees, each of
the Sellers are in compliance with all applicable Laws in all material respects
with respect to employment, employment practices, terms and conditions of
employment (including, without limitation, asbestos health

 

29

--------------------------------------------------------------------------------


 

conditions), immigration matters, labor matters, data privacy, wages and hours,
unfair labor practices, worker health and safety, whistleblower protections and,
there are no claims or investigations to the contrary.

 

(d)           As of the date of this Agreement, none of the Sellers has
implemented any plant or office closing, transfer of employees or layoff of
Business Employees that (excluding any actions that might be taken after the
Closing) is or would reasonably be expected to be in violation of WARN.

 

Section 5.13             Employee Benefit Plans.

 

(a)           No Seller nor any ERISA Affiliate thereof contributes to or has
any liability with respect to any Multiemployer Plan or any plan subject to
Title IV of ERISA.  No Seller nor any ERISA Affiliate thereof has any liability
on account of a “partial withdrawal” or a “complete withdrawal” (within the
meaning of Sections 4205 and 4203 of ERISA, respectively) from any Multiemployer
Plan, no such Liability has been asserted, and there are no facts or
circumstances (including the consummation of the transactions contemplated by
this Agreement) that could result in any such partial or complete withdrawal or
the assertion of any such Liability.

 

(b)           Except as set forth on Schedule 5.13(b)(i), no Seller nor any
ERISA Affiliate thereof maintains or has any current or potential liability
under any Employee Benefit Plan (whether qualified or non-qualified under
Section 401(a) of the Code) providing for retiree health, life insurance or
other retiree welfare benefits, except as may be required by COBRA or other
applicable similar statute.  Schedule 5.13(b)(ii) sets forth the amount payable
to each Business Employee under any KERP (as defined in Section 7.6).

 

(c)           Except as set forth on Schedule 5.13(c), there are no pending or,
to Sellers’ Knowledge, threatened claims, suits, audits or investigations
related to any Employee Benefit Plan (other than non-material, routine claims
for benefits).

 

Section 5.14             Intellectual Property.

 

(a)           Schedule 5.14(a) accurately sets forth a list of issued,
registered or applied for  (i) Patents, (ii) Copyrights, (iii) Trademarks, and
(iv) Domain Names, in each case owned by Sellers and included in the Transferred
Intellectual Property (the “Registered Transferred Intellectual Property”).

 

(b)           Except as set forth on Schedule 5.14(b), the issued Patents,
registered Trademarks and registered Copyrights included in the Registered
Transferred Intellectual Property are subsisting and, to Sellers’ Knowledge,
valid and enforceable.  Except as set forth on Schedule 5.14(b), no Proceeding
is pending or, to Sellers’ Knowledge, threatened, that challenges the legality,
validity, enforceability, registration, use or ownership of any Registered
Transferred Intellectual Property, and Sellers own and possess, free and clear
of all Encumbrances (other than Permitted Encumbrances), all right, title and
interest thereto.

 

(c)           Except as set forth on Schedule 5.14(c) or Schedule 2.2(d), the
Acquired Intellectual Property contains all of the Intellectual Property used or
held for use in the conduct

 

30

--------------------------------------------------------------------------------


 

of the Business and under which the Business operates as conducted by Sellers
immediately prior to the date of this Agreement.

 

(d)           Except as set forth on Schedule 5.14(d), during the prior 12
months, Sellers have not received any written notice or written claim that the
conduct of the Business is infringing, misappropriating, diluting or otherwise
violating the Intellectual Property of any person, and there are no Proceedings
pending, or to Sellers’ Knowledge, threatened, asserting such matters, except in
each case, as would not reasonably be expected to result in material liability
to the Business. Except as set forth on Schedule 5.14(d), to Sellers’ Knowledge,
no third party is infringing, misappropriating, diluting or otherwise violating
any Intellectual Property included in the Acquired Assets in a material manner.

 

(e)           Sellers take commercially reasonable actions, consistent with
current industry standards, to protect the confidentiality, integrity and
security of the IT Assets (and all information and transactions stored or
contained therein or transmitted thereby) against any unauthorized use, access,
interruption, modification or corruption.  To Sellers’ Knowledge, no Person has
gained unauthorized access to the IT Assets during the past two (2) years in a
manner which resulted in unauthorized access to, or the modification,
misappropriation, corruption, or encryption of, any material information
contained therein.  The IT Assets have not materially malfunctioned or failed
during the past two (2) years.

 

(f)            Sellers, in connection with their operation of the Business,
currently operate in compliance, in all material respects, with all applicable
Information Privacy and Security Laws.  There are no pending actions, suits or
claims or administrative proceedings or investigations pending against Sellers
or any of their Affiliates asserting any violation by Sellers or any of their
Affiliates in connection with the Business of any (i) Information Privacy and
Security Law, (ii) Contract (or portion thereof) to which Sellers or any of
their Affiliates is a party in connection with the Business that relates to the
protection of Personal Data, or (iii) of Sellers’ or their Affiliates’ privacy
and security policies applicable to Personal Data.  To Sellers’ Knowledge,
neither Sellers nor any of their Affiliates has made or suffered any
unauthorized acquisition, access, use or disclosure of any Personal Data related
to the Business that would trigger a notification or reporting requirement under
any Information Privacy and Security Law.

 

Section 5.15             Product Liability.  Since December 31, 2015, there have
been no and, to the Knowledge of Sellers, there are no currently threatened,
product liability, warranty or other similar claims by any third party (whether
based in contract or tort and whether relating to personal injury, including
death, property damage or economic loss) arising from the marketing or sale of
any product or other item by or on behalf of Sellers with respect to the
Business.  Except as set forth on Schedule 5.15, no product or items sold by
Sellers or the Business is subject to any oral or written guaranty, warranty or
other indemnity by any Seller to its customers with respect to the quality or
absence of defects of such product or item beyond such Seller’s applicable
regular or standard or usual terms and conditions of sale or as otherwise
provided by applicable Law.  Except as set forth on Schedule 5.15, Seller has
not paid or been required to pay or received a request or demand for payment of
any damages, including, without limitation, any direct, incidental or
consequential damages, to any Person in connection with any such product or
item.  Except as set forth on Schedule 5.15, Since December 31, 2015, no

 

31

--------------------------------------------------------------------------------


 

product liability claims related to the Business, or any product or other item
sold in the Business, have been made against Seller.

 

Section 5.16             Sellers’ Privacy Policies

 

.  Sellers have provided Purchaser true and correct copies of policies of
Sellers communicated or disclosed to customers concerning the collection, use,
storage, handling, or disclosure of personally identifiable information about
the customers (the “Sellers’ Privacy Policies”).  Upon each Seller’s information
and belief, the consummation of the transactions contemplated by this Agreement
will not violate any of the Sellers’ Privacy Policies, or violate any applicable
Laws relating to the use, dissemination or transfer of Personal Data.

 

Section 5.17             No Other Representations or Warranties; No Survival.
Buyer acknowledges that, except for the representations and warranties contained
in this Article V, neither Sellers nor any other Person on behalf of Sellers
makes any express or implied representation or warranty with respect to Sellers
or with respect to any information provided by or on behalf of Sellers to
Buyer.  The representations and warranties of the Sellers will expire upon the
earlier of the Closing Date or the termination of this Agreement.

 

ARTICLE VI

REPRESENTATIONS AND WARRANTIES OF BUYER

 

Buyer hereby represents and warrants to Sellers that the statements contained in
this Article VI are true and correct, as of the date hereof and the Closing Date
(except with respect to representations and warranties made as of a particular
date, which shall be deemed to be made only as of such date):

 

Section 6.1               Organization and Good Standing. Buyer is a
corporation, duly organized, validly existing and in good standing under the
laws of the State of Kentucky.  Buyer has the requisite power and authority to
own or lease and to operate and use its properties and to carry on its business
as now conducted.

 

Section 6.2               Authority; Validity; Consents. Buyer has the requisite
power and authority necessary to enter into and perform its obligations under
this Agreement and the other Transaction Documents to which it is a party and to
consummate the transactions contemplated hereby and thereby.  The execution,
delivery and performance of this Agreement by Buyer and the consummation by
Buyer of the transactions contemplated herein have been duly and validly
authorized by all requisite corporate actions in respect thereof.  This
Agreement has been duly and validly executed and delivered by Buyer and each
other Transaction Document to which Buyer is a party will be duly and validly
executed and delivered by Buyer at the Closing.  This Agreement and the other
Transaction Documents to which Buyer is a party constitute the legal, valid and
binding obligation of Buyer, enforceable against Buyer in accordance with their
respective terms, except as such enforceability is limited by bankruptcy,
insolvency, reorganization, moratorium or similar laws now or hereafter in
effect relating to creditors’ rights generally or general principles of equity. 
Subject to entry of the Sale Order and requisite Bankruptcy Court approval, as
applicable, Buyer is not and will not be required to give any

 

32

--------------------------------------------------------------------------------


 

notice to or obtain any consent from any Person in connection with the execution
and delivery of this Agreement and the other Transaction Documents to which it
is a party or the consummation or performance of any of the transactions
contemplated hereby or thereby.

 

Section 6.3               No Conflict. When the consents and other actions
described in Section 6.2 have been obtained and taken, the execution and
delivery of this Agreement and the other Transaction Documents and the
consummation of the transactions provided for herein and therein will not
violate, conflict, result in the material breach or termination of, or the loss
of a benefit under, or constitute (with or without notice or lapse of time or
both) a default (or give rise to any right of termination, cancellation, payment
or acceleration) or adverse modification of any of the terms and provisions of,
of any of the terms and provisions of, or constitute a default under, or
conflict with, or cause any acceleration of any obligation of Buyer under
(a) any agreement, indenture, or other instrument to which it is bound, (b) the
organizational documents of Buyer, (c) any Order or (d) any Law; other than, in
the case of the foregoing subclause (a), any of the foregoing that would not
reasonably be expected to, individually or in the aggregate, materially impair
Buyer’s ability to consummate the transactions contemplated by this Agreement or
any other Transaction Documents.

 

Section 6.4               Availability of Funds; Solvency. Buyer will have at
the Closing sufficient cash in immediately available funds to pay the Purchase
Price and any other costs, fees and expenses required to be paid by it under
this Agreement and the other Transaction Documents.  As of the Closing and
immediately after consummating the transactions contemplated by this Agreement
and the other transactions contemplated by the Transaction Documents, Buyer will
not, assuming the accuracy of Sellers’ representations and warranties under this
Agreement, (i) be insolvent (either because its financial condition is such that
the sum of its debts is greater than the fair value of its assets or because the
present fair value of its assets will be less than the amount required to pay
its probable Liability on its debts as they become absolute and matured),
(ii) have unreasonably small capital with which to engage in its business or
(iii) have incurred or plan to incur debts beyond its ability to repay such
debts as they become absolute and matured.

 

Section 6.5               Litigation. There are no Proceedings pending or, to
the knowledge of Buyer, threatened, that would affect in any material respect
Buyer’s ability to perform its obligations under this Agreement or any other
Transaction Documents or to consummate the transactions contemplated hereby or
thereby.

 

Section 6.6               Brokers or Finders. Neither Buyer nor any Person
acting on behalf of Buyer has paid or become obligated to pay any fee or
commission to any broker, finder, investment banker, agent or intermediary for
or on account of the transactions contemplated by this Agreement for which
Sellers are or will become liable, and Buyer shall hold harmless and indemnify
Sellers from any claims with respect to any such fees or commissions.

 

Section 6.7               Condition of Acquired Assets; Representations. 
Notwithstanding anything contained in this Agreement to the contrary (but
without limiting in any manner Section 7.7), Buyer acknowledges and agrees that
Sellers are not making any representations or warranties whatsoever, express or
implied, beyond those expressly given by Sellers in Article V (subject to the
disclosures set forth on the Schedules), and Buyer acknowledges and agrees that,

 

33

--------------------------------------------------------------------------------


 

except for the representations and warranties contained therein, the Acquired
Assets are being transferred on a “where is” and, as to condition, “as is”
basis.  Buyer acknowledges that it has conducted to its satisfaction its own
independent investigation of the Business and, in making the determination to
proceed with the transactions contemplated by this Agreement, Buyer has relied
on the results of its own independent investigation.  In connection with Buyer’s
investigation, Buyer has received or may receive from Sellers certain
projections, forward-looking statements and other forecasts and certain business
plan information.  Buyer acknowledges that there are uncertainties inherent in
attempting to make such estimates, projections and other forecasts and plans,
that Buyer is familiar with such uncertainties, that Buyer is taking full
responsibility for making its own evaluation of the adequacy and accuracy of all
estimates, projections and other forecasts and plans so furnished to it 
(including the reasonableness of the assumptions underlying such estimates,
projections, forecasts or plans), and that Buyer shall have no claim against
anyone with respect thereto.  Accordingly, Buyer acknowledges that Sellers make
no representation or warranty with respect to such estimates, projections,
forecasts or plans (including the reasonableness of the assumptions underlying
such estimates, projections, forecasts or plans).

 

ARTICLE VII

ACTIONS PRIOR TO THE CLOSING DATE

 

Section 7.1                Investigation of the Business by Buyer.

 

(a)           After the Effective Date and prior to the Closing Date, Sellers
shall, in accordance with reasonable procedures to be established in good faith
by mutual agreement of Sellers’ Interim Access Manager and Buyer’s Interim
Access Manager, (a) afford Buyer’s authorized Representatives access during
normal business hours to the offices, properties, key employees, outside
accountants, agreements and other documentation and financial records (including
computer files, retrieval programs and similar documentation) with respect to
the Business to the extent Sellers and Buyer reasonably deem necessary, and
permit Buyer and its authorized Representatives to make copies of such
materials, (b) furnish to Buyer or its authorized Representatives such
additional information concerning the Business as shall be reasonably requested
by Buyer or its authorized Representatives, and (c) use commercially reasonable
efforts to cause their outside accountants and outside counsel to cooperate with
Buyer in its investigation; provided that Buyer shall submit to Sellers requests
for such access, information or cooperation, including reasonable detail
regarding the requested access, information or cooperation, a reasonable period
in advance of the time at which such access, information or cooperation is to be
provided, and all such requests shall be submitted only to the individual
designated in writing by Sellers as Sellers’ designated representative, or to
such other individuals as such designated individual may designate from time to
time to receive such requests (“Sellers’ Interim Access Manager”).  Such
requests of Buyer shall be submitted only by the individual designated in
writing by Buyer or another individual reasonably acceptable to Sellers’ Interim
Access Manager as successor thereto, as Buyer’s designated representative
(“Buyer’s Interim Access Manager”).  Notwithstanding anything herein to the
contrary, no such access, information or cooperation shall be permitted or
required to the extent that it would require Sellers to disclose information
subject to attorney-client privilege or would be prohibited by Law or would
otherwise potentially contravene any antitrust or competition Law. Buyer and

 

34

--------------------------------------------------------------------------------


 

Sellers shall conduct the investigations contemplated by this Section 7.1(a) in
a manner so as not to unreasonably interfere with the consummation of the
transactions contemplated by the Consulting Agreement or the Liquidation
Agreement.

 

(b)           After the Effective Date and prior to the Closing Date, Sellers
shall, and shall cause their Subsidiaries to, promptly following Buyer’s
request, seek and use their respective commercially reasonable efforts to
arrange such meetings and telephone conferences with the  material suppliers and
vendors of Sellers and their Subsidiaries as may be reasonably requested by the
Buyer and necessary and appropriate for the Buyer to coordinate transition of
such suppliers and vendors to the Business following the Closing.

 

Section 7.2               Operations Prior to the Closing Date. Sellers covenant
and agree that, except (i) as expressly contemplated by this Agreement, the
Consulting Agreement or the Liquidation Agreement, (ii) as disclosed in Schedule
7.2, (iii) with the prior written consent of Buyer (which consent, other than
with respect to Section 7.2(b)(ii), shall not be unreasonably withheld or
delayed), (iv) as required by the Bankruptcy Court or (v) as otherwise required
by Law, after the Effective Date and prior to the Closing Date:

 

(a)           Sellers shall use commercially reasonable efforts, taking into
account Sellers’ status as debtors-in-possession in the Bankruptcy Cases, to
carry on the Business in the Ordinary Course of Business, to maintain in full
force and effect the Permits, to maintain and preserve the Acquired Assets in
their present condition (including by using their commercially reasonable
efforts to renew any Business Contracts that come up for renewal in the Ordinary
Course of Business), other than reasonable wear and tear and sales of Inventory
in the Ordinary Course of Business (for the avoidance of doubt, Sellers shall
not be required to replenish inventory), to continue to protect the
confidentiality, integrity and security of the IT Assets (and all information
and transactions stored or contained therein or transmitted thereby) against any
unauthorized use, access, interruption, modification or corruption, and to keep
intact the business relationships relating to the Business; and, without
limiting the generality of the foregoing,

 

(b)           Sellers shall not:

 

(i)            other than the sale of Inventory in the Ordinary Course of
Business, or pursuant to any debtor-in-possession financing or cash collateral
agreement or order, or Order of the Bankruptcy Court, sell, lease (as lessor),
transfer (including the transfer from an Acquired Store to a non-Acquired
Store), assign, license, convey, surrender, relinquish, abandon, permit to lapse
or otherwise dispose of, or mortgage or pledge, or voluntarily impose or suffer
to be imposed any Encumbrance (other than Assumed Liabilities and Permitted
Encumbrances) on, any Acquired Asset;

 

(ii)           amend, modify, terminate, waive any rights under or create any
Encumbrance with respect to, any of the Business Contracts or Real Property
Leases or otherwise take any actions not required by the terms of any Business
Contract or Real Property Lease that would result in any increase in any
payments to be made under such Business Contract or Real Property Lease;

 

35

--------------------------------------------------------------------------------


 

(iii)          incur or permit to be incurred any Liability that would be an
Assumed Liability outside the Ordinary Course of Business or that would increase
the amount of an Assumed Liability;

 

(iv)          incur any long-term expenditure associated with the Acquired
Assets that would be an Assumed Liability;

 

(v)           except in the Ordinary Course of Business, cancel or compromise
any material claim or waive or release any material right, in each case, that is
a claim or right related to an Acquired Asset;

 

(vi)          with respect to any Business Employee, increase the salary, bonus
or severance arrangements of such Business Employee or amend, modify, terminate
or enter into any employment or severance Contract with such Business Employee,
or terminate the employment of any Business Employee or other employee of Seller
who may be designated hereunder as a Business Employee prior to Closing; or

 

(vii)         enter into any agreement or commitment to take any action
prohibited by this Section 7.2.

 

(c)           Without in any way limiting any Party’s rights or obligations
under this Agreement, the Parties understand and agree that (i) nothing
contained in this Agreement shall give Buyer, directly or indirectly, the right
to control or direct the operations of Sellers or the Business prior to the
Closing and (ii) prior to the Closing, Sellers shall exercise, consistent with,
and subject to, the terms and conditions of this Agreement, complete control and
supervision over the Business and its operations to the extent permitted by Law,
including pursuant to the Consulting Agreement and the Liquidation Agreement and
taking into account Sellers’ status as debtors-in-possession in the Bankruptcy
Cases.  Notwithstanding anything herein to the contrary, Sellers shall be
permitted to take all actions that are necessary or desirable to comply with the
WARN Act, including providing any notices required under the WARN Act, and no
such actions shall constitute a violation of this Section 7.2.

 

Section 7.3               Reasonable Best Efforts.

 

(a)           Sellers, on the one hand, and Buyer, on the other hand, shall use
their respective reasonable best efforts to take, or cause to be taken, all
actions, and to do, or cause to be done, and to assist and cooperate with the
other in doing, all things necessary, proper or advisable to consummate and make
effective, in the most expeditious manner reasonably practicable, the
transactions contemplated hereby, including using reasonable best efforts to
accomplish the following: (i) the taking of all reasonable acts necessary to
cause the conditions precedent set forth in Article IX and Article X to be
satisfied, (ii) the obtaining of all necessary Governmental Authorizations and
the making of all necessary registrations, declarations and filings (including
registrations, declarations and filings with Governmental Authorities, if any)
and the taking of all steps as may be necessary to avoid any Proceeding by any
Governmental Authority, (iii) the defending of any Proceedings challenging this
Agreement or the consummation of the transaction contemplated hereby, including
seeking to have any stay or

 

36

--------------------------------------------------------------------------------


 

temporary restraining order entered by any court or other Governmental Authority
vacated or reversed, and (iv) the execution or delivery of any additional
instruments necessary to consummate the transactions contemplated hereby and to
fully carry out the purposes of this Agreement.

 

(b)           Sellers, on the one hand, and Buyer, on the other hand, (i) shall
promptly inform each other of any communication from any Governmental Authority
concerning this Agreement, the transactions contemplated hereby, and any filing,
notification or request for approval and (ii) shall permit the other to review
in advance any proposed written or material oral communication or information
submitted to any such Governmental Authority in response thereto and shall
discuss and attempt to reasonably account for any comments or suggestions of the
other Party (in each case excluding any portions thereof that contain
confidential information).  In addition, none of the Parties shall agree to
participate in any meeting with any Governmental Authority in respect of any
filings, investigation or other inquiry with respect to this Agreement or the
transactions contemplated hereby, unless such Party consults with the other
Parties in advance and, to the extent not prohibited by any such Governmental
Authority, gives the other Parties the opportunity to attend and participate
thereat, in each case to the maximum extent practicable.  Subject to any
restrictions under applicable laws, rules or regulations, Buyer, on the one
hand, and Sellers, on the other hand, shall furnish the other with copies of all
correspondence, filings and communications (and memoranda setting forth the
substance thereof) between it and its Affiliates and their respective
Representatives on the one hand, and the Governmental Authority or members of
its staff on the other hand, with respect to this Agreement, the transactions
contemplated hereby (excluding documents and communications which are subject to
preexisting confidentiality agreements or to the attorney-client privilege or
work product doctrine) or any such filing, notification or request for approval
(in each case excluding any portions thereof that contain confidential
information).  In carrying out their obligations under this Section 7.3, subject
to applicable Law, each of the Parties shall not submit or otherwise provide any
information to such Governmental Authority without first having provided a
reasonable opportunity to the other Party and its counsel to comment upon such
information.  Each Party shall also furnish the other Party with such necessary
information and assistance as such other Party may reasonably request in
connection with their preparation of necessary filings, registration or
submissions of information to the Governmental Authority in connection with this
Agreement, the transactions contemplated hereby and any such filing,
notification or request for approval.  Any Party may, as it deems advisable and
necessary, reasonably designate any sensitive material provided to the other
Party under this Section 7.3, or otherwise pursuant to this Agreement, as
“outside counsel only.” Such materials and the information contained therein
shall be given only to the outside legal counsel of the recipient and will not
be disclosed by such outside counsel to the directors, officers or employees of
the recipient, unless express written permission is obtained in advance from the
source of the materials.

 

Section 7.4               Bankruptcy Court Filings and Approval.

 

(a)           Sellers shall use their reasonable best efforts to comply with the
deadlines set forth in the Bidding Procedures or the Bidding Procedures Order,
as applicable.

 

37

--------------------------------------------------------------------------------


 

(b)           The Parties shall consult with each other regarding pleadings that
any of them intends to file with the Bankruptcy Court in connection with, or
which might reasonably affect the Bankruptcy Court’s approval of the Sale Order,
including, with respect to Sellers, sharing in advance any drafts thereof for
Buyer’s review and comment. Each Seller shall promptly provide Buyer and its
counsel with copies of all notices, filings and orders of the Bankruptcy Court
that such Seller has in its possession (or receives) pertaining to the Sale
Motion, or any other order related to any of the transaction contemplated by
this Agreement, but only to the extent such papers are not publicly available on
the docket of the Bankruptcy Court or otherwise made available to Buyer and its
counsel. No Seller shall seek any modification to the Bidding Procedures Order
and the Sale Order by the Bankruptcy Court or any other Governmental Authority
of competent jurisdiction to which a decision relating to the Bankruptcy Cases
has been appealed, in each case, without the prior written consent of Buyer (not
to be unreasonably withheld).

 

(c)           Sellers shall use their commercially reasonable efforts to obtain
entry of the Sale Order and such other relief from the Bankruptcy Court as may
be necessary or appropriate in connection with this Agreement and the
consummation of the transactions contemplated by this Agreement.  Buyer agrees
that it will promptly take such actions as are reasonably requested by Sellers
to assist in obtaining entry of the Sale Order and, consistent with Section 8.3
below, a finding by the Bankruptcy Court of adequate assurance of future
performance by Buyer.

 

(d)           Sellers and Buyer acknowledge that this Agreement and the sale of
the Acquired Assets and the assumption and assignment of the Assigned Agreements
are subject to Bankruptcy Court approval.  Sellers and Buyer acknowledge that
(i) to obtain such approval, Sellers must demonstrate that they have taken
reasonable steps to obtain the highest or otherwise best offer possible for the
Acquired Assets and otherwise have complied with the Bankruptcy Code
requirements for approval of the sale of the Acquired Assets to Buyer and
(ii) Buyer must provide adequate assurance of future performance under the
Assigned Agreements to be assigned by Sellers, and Buyer hereby agrees to
provide all appropriate assurances thereof necessary in order to obtain the
foregoing approvals.

 

(e)           Sellers shall give all notices required to be given by applicable
Law, to all Persons entitled thereto, of all motions (including the motions
seeking entry of the Sale Order), orders, hearings and other proceedings
relating to this Agreement and the transactions contemplated hereby and thereby
and such additional notice as ordered by the Bankruptcy Court or as Buyer may
reasonably request.  Sellers shall promptly provide Buyer with copies of all
communications from the Bankruptcy Court relating to the motions seeking entry
of the Sale Order.

 

(f)            In the event an appeal is taken or a stay pending appeal is
requested from the Sale Order, Sellers shall immediately notify Buyer of such
appeal or stay request and shall provide to Buyer promptly a copy of the related
notice of appeal or order of stay.  Sellers shall also provide Buyer with
written notice of any motion or application filed in connection with any appeal
from or stay request in respect of such order.  Sellers and Buyer shall use
their respective commercially reasonable efforts to defend such appeal or stay
request and obtain an expedited resolution of such appeal.

 

38

--------------------------------------------------------------------------------


 

(g)           After entry of the Sale Order, Sellers shall not take any action
which is intended to, or fail to take any action the intent of which failure to
act is to, result in the reversal, voiding, modification or staying of the Sale
Order.

 

Section 7.5               Notification of Certain Matters.

 

(a)           Notwithstanding anything to the contrary in this Agreement, and
without any increase or decrease in the Purchase Price, at any time during the
thirty (30) day period following the Closing, Buyer may revise this Agreement
and any schedule setting forth the Acquired Assets, the Assigned Agreements, or
the Excluded Assets prior to the Closing to (i) include in the definition of
Acquired Assets (pursuant to the applicable schedule) and to exclude from the
definition of Excluded Assets, any Contract relating to the Business that is not
a Real Property Lease (each a “Non-Lease Contract”) not previously included in
the Acquired Assets and (ii) to exclude from the definition of Acquired Assets
(pursuant to the applicable schedule) and to include in the definition of
Excluded Assets, any Non-Lease Contract or other asset of the Seller previously
included in the Acquired Assets and not otherwise included in the definition of
Excluded Assets, at any time on or prior to the Closing.  In the event that
Buyer elects during such 30-day period to have Sellers assume and assign any
Non-Lease Contract in accordance with this Section 7.5(a), Sellers and Buyer
shall comply with the applicable provisions of the Sale Order.  On the date that
any such Non-Lease Contract is assumed and assigned to Buyer, Buyer shall pay
all Cure Costs for such Non-Lease Contract, and such Non-Lease Contract shall
thereafter be deemed an Assigned Agreement for all purposes under this
Agreement.  Any Non-Lease Contract that Buyer does not timely elect to have
assigned to it shall automatically be deemed to be an Excluded Asset.  During
the thirty (30) day period following the Closing, the Sellers shall not reject,
modify, terminate, waive any rights under or create any Encumbrance with respect
to, any Non-Lease Contract without the prior written consent of Buyer.

 

(b)           If any Non-Lease Contract is excluded from the Acquired Assets as
permitted by this Section 7.5(a), all Liabilities to third parties arising under
such Non-Lease Contract shall be Excluded Liabilities. Without limiting any of
Buyer’s rights pursuant to this Section 7.5, in the event that the Sale Order
does not approve the assignment or transfer of one or more of the Assigned
Agreements to Buyer as Acquired Assets, Buyer may, in its sole discretion and at
any time prior to the Closing Date, exclude any or all of the Assigned
Agreements from the Acquired Assets.

 

Section 7.6               Employees.

 

(a)           With respect to each Business Employee, no later than five
(5) Business Days prior to the Closing Date, Sellers shall provide Buyer with a
list setting forth, to the extent such information is permitted to be disclosed
under applicable Law and has not previously been provided: (i) title or
job/position, (ii) job designation (i.e., salaried or hourly), (iii) location of
employment and Seller employer, (iv) employment status (active, on leave or on
unpaid leave, including for those on leave the scheduled end of leave),
(v) annual base rate of compensation and any bonus amount that he or she has
received for the most recent fiscal year and (vi) accrued and unused vacation
pay.

 

39

--------------------------------------------------------------------------------


 

(b)           At least two (2) Business Days prior to the Closing, Buyer shall
provide (or cause one of its Subsidiaries to provide) to all Business Employees
(but excluding for this purpose any Subsequent Acquired Store Employees) an
offer (the “Employment Offer”) of employment, with salary and bonus
opportunities no less than those in effect immediately prior to the Closing. 
Such offers of employment shall be effective on the respective Employment
Transfer Date. For each Subsequent Acquired Store Employee, Buyer shall make
such Employment Offers no less than two (2) Business Days prior to the
assumption and assignment to Buyer of the applicable Real Property Lease, but
effective upon the assumption and assignment of such Real Property Lease.  Each
Business Employee who accepts Buyer’s offer of employment and who becomes an
employee of Buyer or of one of its Subsidiaries shall be a “Transferred
Employee.”  Sellers shall cooperate with Buyer in effecting the Transferred
Employees’ transfer of employment from Sellers to Buyer or a Buyer Subsidiary as
contemplated hereby.  For the avoidance of doubt, no Subsequent Acquired Store
Employee shall become an employee of Buyer until the related Real Property Lease
is assumed and assigned pursuant to the Designation Rights Agreement.

 

(c)           Unless prohibited by Law or otherwise provided for in an
Employment Offer, all unused vacation and paid time off of the Transferred
Employees accrued as of the Employment Transfer Date shall, effective as of the
Employment Transfer Date, be transferred to and assumed by Buyer.  To the extent
any such vacation pay is required by law to be paid on the Employment Transfer
Date as to any Transferred Employee, such amount will be paid by the Buyer. 
Schedule 7.6(c) sets forth the vacation and paid time off policy applicable to
each Business Employee, as well as each Business Employee’s accrued and unused
vacation as of the date hereof.  Sellers shall update Schedule 7.6(c) as of the
Employment Transfer Date to reflect the accrued and unused vacation for each
Transferred Employee as of the Employment Transfer Date.

 

(d)           As to any Transferred Employee to whom a bonus or applicable key
employee retention plan (“KERP”) payment is payable with respect to any period
on or prior to the Closing Date, the obligation to pay such bonuses and KERP
payments shall be transferred to and assumed by Buyer, and Buyer shall pay such
bonuses and KERP payments no later than the later to occur of (a) the first
regularly-scheduled payroll date following the Closing Date and (b) the date
such bonus or KERP payment is earned under the applicable bonus program or the
KERP.

 

(e)           In addition, the Parties hereto agree as follows:

 

(i)            Buyer shall not be required to adopt, become a sponsoring
employer of, or have any obligations under or with respect to any Employee
Benefit Plan and, except as provided in Sections 7.8(c) or (d), Buyer is not
assuming any Liabilities under any Employee Benefit Plans;

 

(ii)           Sellers shall be solely responsible for any and all liabilities,
obligations, costs, expenses, claims and demands arising out of or relating to:

 

a)            the employment (and/or the termination of employment) of employees
who do not become Transferred Employees, whether

 

40

--------------------------------------------------------------------------------


 

such liabilities arise before, on or after the Closing Date (other than any
Business Employee with respect to whom Buyer did not make an offer of employment
to in compliance with Section 7.6(a), in which case the Buyer will assume any
Liability for severance that may be payable to such Business Employee); and

 

b)            the employment (and/or the termination of employment) of, or
accruing with respect to, any Transferred Employee before the date such employee
actually commences work with Buyer, except for the Liabilities expressly assumed
under Sections 7.8(c) or (d);

 

(iii)          Sellers and their respective ERISA Affiliates shall comply with
the provisions of the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended (“COBRA”), as set forth in Section 4980B of the Code and Part 6 of Title
I of ERISA, with respect to any employee, former employee or beneficiary of any
such employee or former employee who is covered under any group health plan, as
defined in Section 5000(b)(1) of the Code, maintained by Sellers and their ERISA
Affiliates as of the Closing Date or whose “qualifying event” within the meaning
of Section 4980B(f) of the Code occurs on or prior to the Closing Date, whether
pursuant to the provisions of COBRA or otherwise;

 

(f)            Nothing in this Section 7.6 shall (i) be treated as an amendment
of, or undertaking to amend, any Employee Benefit Plan, (ii) obligate Buyer, any
of Sellers, or any of their respective Affiliates to hire or retain the
employment of any particular employee, or (iii) confer any rights or benefits on
any Person, including any Business Employee, other than the Parties to this
Agreement.

 

(g)           Buyer agrees to provide any required notice under the WARN Act and
any similar state or non-United States statute, and otherwise to comply with any
such statute with respect to any “plant closing” or “mass layoff” (as defined in
the WARN Act) or group termination, group relocation or similar event affecting
Business Employees and occurring after the Closing Date.  At Closing, Sellers
shall provide Buyer with a list of employees terminated within the ninety (90)
days prior to the Closing Date at any of the Acquired Assets.

 

(h)           Buyer shall ensure that, as of the Closing Date, each Transferred
Employee receives full credit (for purposes of determining eligibility to
participate, vesting, and vacation entitlement benefits, but excluding benefit
accrual under any defined-benefit pension plan), for service with Sellers (or
predecessor employers to the extent such past service credit is provided under
the applicable employee benefit plan) under comparable employee benefit plans of
Buyer or its Affiliates in which such Transferred Employee becomes a
participant; provided, however, that no such service recognition will result in
any duplication of benefits. With respect to each health or welfare benefit plan
maintained by Buyer or its Affiliates for the benefit of any Transferred
Employee, subject to any required approval of the applicable insurance provider,
if any, which Buyer will use commercially reasonable efforts to procure, Buyer
will cause to be waived any eligibility waiting periods, any evidence of
insurability requirements and the application of any pre-existing condition
limitations under such plan.

 

41

--------------------------------------------------------------------------------


 

Section 7.7               Transition Services Agreement.

 

(a)           From the Closing Date to 120 days therefrom, (i) Buyer shall grant
Sellers a non-exclusive, worldwide, royalty-free, fully transferable and fully
sublicensable license to use the Transferred Intellectual Property (other than
Trademarks containing the word “Overton’s”) owned by Buyer and (ii) Sellers
shall retain the right to use all customer and supplier lists, other current and
prospective customer information and data, marketing research and similar data
transferred by Sellers to Buyer, in each case, solely as necessary in connection
with sales of Sellers’ inventory at, or in transit to, Sellers’ locations that
are not Closing Date Acquired Stores or Closing Date Business Properties (or
otherwise not included in the Acquired Assets), including, without limitation,
sales pursuant to the Consulting Agreement and the Liquidation Agreement. 
Sellers use of any Trademarks included in the Transferred Intellectual Property
under this Section 7.7(a) shall be (i) solely in connection with goods and
services that are (x) the type of goods and services in connection with which
Sellers were using such Trademarks immediately prior to the Closing, and (y) of
the same level of quality of goods and services provided by Sellers immediately
prior to the Closing, and (ii) subject to all style and other usage guidelines
in effect for such Trademarks immediately prior to the Closing or otherwise
reasonably established by Buyer; provided that nothing herein shall restrict the
ability of Sellers to grant the licenses set forth in, or otherwise comply with,
as applicable, the Consulting Agreement and Section 8.10 of the Liquidation
Agreement. All goodwill associated with the use by Sellers of such Trademarks
shall inure to the benefit of Buyer.

 

(b)           In connection with the consummation of the transactions
contemplated by this Agreement, the Parties shall enter into the Transition
Services Agreement, which will provide for the provision of transition services
(i) by the Sellers as reasonably requested by Buyer to operate the Business in
substantially the same manner as currently conducted (the “Transition Services”)
and (ii) by Buyer as reasonably requested by Sellers or the Consultant or the
Liquidating Agent to fulfill the obligations of the Sellers pursuant to the
Consulting Agreement and the Liquidation Agreement solely with respect to any
Acquired Assets (including, without limitation, any IT Assets) or Business
Employees transferred to Buyer in accordance with this Agreement (collectively,
the “Reverse Transition Services”); provided, however, that Buyer shall have no
liability for any failure or delay to provide any Reverse Transition Service to
the extent (x) such service is dependent on a Transition Service which is not
properly provided by Sellers, (y) the provision of such service would violate
applicable Law or breach any Contract to which Buyer is subject, or (z) such
service was not provided by the Business as of the Closing Date; and provided,
further, that Buyer shall have no obligation to provide any Reverse Transition
Service at a greater volume or higher service level to that which was provided
by the Business as of the Closing Date.

 

Section 7.8               Designation Rights.  Pursuant to the terms of the
Designation Rights Agreement, Buyer shall have the right (the “Designation
Rights”) to assign its rights and obligations hereunder with respect to any or
all Real Property Leases to one or more third parties designated by Buyer (each,
a “Designated Purchaser”) so long as Buyer complied with the Designation Rights
Agreement with respect thereto and causes each Designated Purchaser to comply
with the provisions of the Designation Rights Agreement.  Notwithstanding
anything to the contrary in this Agreement, and without any increase or decrease
in the Purchase Price, upon the exercise of the Designation Rights by Buyer with
respect to a Real Property Lease, Buyer

 

42

--------------------------------------------------------------------------------


 

may revise this Agreement and any schedules setting forth the Assigned Real
Property Leases, Assigned Stores and Business Properties, as applicable, to
include in the definition of Acquired Assets and to exclude from the definition
of Excluded Assets, such Real Property Lease not previously included in the
Acquired Assets and require the Sellers to file a notice of assumption and
assignment with the Bankruptcy Court and provide any necessary notice to the
parties to any such Real Property Lease in accordance with the procedures set
forth in the Sale Order.

 

Section 7.9               Personally Identifiable Information.  Buyer shall
honor and observe, in connection with the transactions contemplated by this
Agreement, the Sellers’ Privacy Policies.

 

Section 7.10             Data Room. At or prior to the Closing, Sellers will
deliver, or cause to be delivered, to Buyer, two copies (on suitable electronic
storage media) of the electronic data room(s) made available by Sellers to Buyer
in connection with the transactions contemplated by this Agreement.

 

ARTICLE VIII

ADDITIONAL AGREEMENTS

 

Section 8.1                Taxes.

 

(a)           Any sales, use, property transfer or gains, documentary, stamp,
registration, recording or similar Tax (including, for certainty, goods and
services tax, harmonized sales tax and land transfer tax) payable in connection
with the sale or transfer of the Acquired Assets (“Transfer Taxes”) shall be
borne by Buyer and, to the extent any Seller is required by applicable Law to
pay Transfer Taxes, such Transfer Taxes shall be paid by Buyer to the
appropriate Seller at Closing.  Sellers and Buyer shall use reasonable efforts
and cooperate in good faith to exempt the sale and transfer of the Acquired
Assets from any such Transfer Taxes.  Sellers shall prepare and file all
necessary Tax Returns or other documents with respect to all such Transfer
Taxes; provided, however, that in the event any such Tax Return requires
execution by Buyer, Sellers shall prepare and deliver to Buyer a copy of such
Tax Return at least three (3) Business Days before the due date thereof, and
Buyer shall promptly execute such Tax Return and deliver it to Sellers, which
shall cause it to be filed.

 

(b)           Buyer shall be responsible for all real Property Taxes that are
due and payable by Buyer after the Closing Date pursuant to any Assigned Real
Property Lease.  For the avoidance of doubt, Buyer shall not be responsible for
(and is not assuming any Liability under this Agreement for) any personal
Property Taxes attributable to an assessment date prior to the Closing Date,
including any such Taxes that are not due and payable by a Seller until a date
after the Closing Date.  Further, the Parties acknowledge and agree that Buyer
is not assuming any Liability for any sales or use or similar Taxes attributable
to any transactions of Sellers prior to the Closing.

 

(c)           Buyer and Sellers agree to furnish or cause to be furnished to
each other, upon request, as promptly as practicable, such information and
assistance relating to the Business and the Acquired Assets (including access to
Documents) as is reasonably necessary for the

 

43

--------------------------------------------------------------------------------


 

filing of all Tax Returns, the making of any election relating to Taxes, the
preparation for any audit by any taxing authority and the prosecution or defense
of any claims, suit or proceeding relating to any Tax; provided, however, that
(other than as required pursuant to this Section 8.1(b)) neither Buyer nor any
Seller shall be required to disclose the contents of its income tax returns to
any Person.  Any expenses incurred in furnishing such information or assistance
pursuant to this Section 8.1(b) shall be borne by the Party requesting it.

 

(d)           Notwithstanding any other provisions in this Agreement, Buyer and
Sellers hereby waive compliance with all “bulk sales,” “bulk transfer” and
similar laws that may be applicable with respect to the sale and transfer of any
or all of the Acquired Assets to Buyer.

 

Section 8.2               Payments Received. Sellers, on the one hand, and
Buyer, on the other hand, each agree that, after the Closing, each will hold and
will promptly transfer and deliver to the other, from time to time as and when
received by them, any cash, checks with appropriate endorsements (using their
best efforts not to convert such checks into cash) or other property that they
may receive on or after the Closing which properly belongs to the other and will
account to the other for all such receipts.

 

Section 8.3               Assigned Agreements; Adequate Assurance of Future
Performance. With respect to each Assigned Agreement, Buyer shall provide
adequate assurance as required under the Bankruptcy Code of the future
performance by Buyer of each such Assigned Agreement.  Buyer and Sellers agree
that they will promptly take all actions reasonably required to assist in
obtaining a Bankruptcy Court finding that there has been an adequate
demonstration of adequate assurance of future performance under the Assigned
Agreements, such as furnishing affidavits, non-confidential financial
information and other documents or information for filing with the Bankruptcy
Court and making Buyer’s and Sellers’ Representatives available to testify
before the Bankruptcy Court.

 

Section 8.4               Post-Closing Books and Records and Personnel. For
twelve (12) months after the Closing Date, (a) neither Buyer nor any Seller
shall dispose of or destroy any of the business records and files of the
Business and (b) Buyer and Sellers (including, for clarity, any trust
established under a Chapter 11 plan of Sellers or any other successors of
Sellers) shall allow each other and their respective Representatives reasonable
access during normal business hours, and upon reasonable advance notice and to
the extent permitted by applicable law, to all employees, files and any books
and records and other materials included in the Acquired Assets for purposes
relating to the Bankruptcy Cases, the wind-down of the operations of Sellers,
the functions of any such trusts or successors, or other reasonable business
purposes, including Tax matters, litigation, or potential litigation, each as it
relates to the Business, the Acquired Stores, the Acquired Assets or the Assumed
Liabilities, and Buyer and Sellers (including any such trust or successors) and
such Representatives shall have the right to make copies of any such files,
books, records and other materials.  In addition, from and after the Closing for
a period of 60 days, Sellers will permit Buyer and its Representatives access to
such personnel of Sellers during normal business hours as Buyer may reasonably
request to assist with the transfer of the Acquired Assets, including Inventory,
Documents, Equipment, Permits and Petty Cash, provided that nothing in this
Section 8.4 shall prohibit Sellers from ceasing operations or winding up their
affairs following the Closing.

 

44

--------------------------------------------------------------------------------


 

Section 8.5            Confidentiality.  The terms of any confidentiality
agreement to which Buyer (or an Affiliate of Buyer) is party in respect of any
Seller (or any Affiliate thereof) shall continue in full force and effect until
the Closing, at which time Buyer’s obligations under any such confidentiality
agreement shall terminate only insofar as they pertain to the Acquired Assets.

 

Section 8.6            DIP Financing.   Sellers shall use their reasonable best
efforts not to violate the terms and conditions of the DIP Financing in a manner
that would reasonably be expected to prevent, materially delay or materially
impair the ability of any Seller to consummate the transactions contemplated
under this Agreement.

 

ARTICLE IX

CONDITIONS PRECEDENT TO THE OBLIGATION OF BUYER TO CLOSE

 

Buyer’s obligation to consummate the transactions contemplated by this Agreement
is subject to the satisfaction or waiver, at or prior to the Closing, of each of
the following conditions:

 

Section 9.1               Accuracy of Representations.  The representations and
warranties of Sellers contained in Article V shall be true and correct as of the
date hereof and as of the Closing Date as though made on and as of the Closing
Date (except that those representations and warranties which address matters
only as of a particular date need only be true and correct as of such date);
provided, however, that the condition in this Section 9.1 shall be deemed to be
satisfied so long as any failure of such representations and warranties to be
true and correct (without giving effect to any limitation as to “materiality” or
“Material Adverse Effect” set forth therein), individually or in the aggregate,
has not had and would not reasonably be expected to have a Material Adverse
Effect.  Buyer shall have received a certificate of Sellers, signed by a duly
authorized officer of Sellers, to that effect.

 

Section 9.2               Sellers’ Performance. Sellers shall have performed and
complied with in all material respects the covenants and agreements that Sellers
are required to perform or comply with pursuant to this Agreement at or prior to
the Closing, and Buyer shall have received a certificate of Sellers to such
effect signed by a duly authorized officer thereof.

 

Section 9.3               No Order. No Governmental Authority shall have
enacted, issued, promulgated or entered any Order which is in effect and has the
effect of making illegal or otherwise prohibiting the consummation of the
transactions contemplated by this Agreement (a “Closing Legal Impediment”);
provided, however, that prior to asserting this condition Buyer shall have taken
all actions required by Section 7.3 to prevent the occurrence or entry of any
such Closing Legal Impediment and to remove or appeal as promptly as possible
any such Closing Legal Impediment.

 

Section 9.4               Sellers’ Deliveries. Each of the deliveries required
to be made to Buyer pursuant to Section 4.3 shall have been so delivered.

 

45

--------------------------------------------------------------------------------


 

Section 9.5               Bidding Procedures Order.  The Bidding Procedures
Order (i) shall not have been voided, reversed or vacated or subject to a stay
and (ii) shall not have been amended, modified or supplemented in any way,
subject only to immaterial clarifications, without Buyer’s prior written
consent, which consent shall not be unreasonably withheld, conditioned or
delayed.

 

Section 9.6               Bankruptcy Court Actions.  The Bankruptcy Court shall
not have entered an order (i) appointing a trustee or examiner with expanded
powers or (ii) dismissing the Bankruptcy Cases or converting the Bankruptcy
Cases to cases under Chapter 7 of the Bankruptcy Code.

 

Section 9.7               Sale Order in Effect.  The Bankruptcy Court shall have
entered the Sale Order and the Sale Order shall be a Final Order.

 

Section 9.8               Required Consents.  Buyer or Sellers (as applicable)
shall have received all consents from third parties required to permit Buyer to
utilize the Intellectual Property and IT Assets included in the Acquired Assets
and licensed to Buyer pursuant to the Transition Services Agreement, as
necessary for Buyer to own and operate the Business from and after the Closing
in substantially the same manner as operated by the Sellers prior to the Closing
without limitation; provided, that, in the event such consents have not been
obtained by the close of business on May 23, 2017, the condition set forth in
this Section 9.8 shall be deemed satisfied.

 

Section 9.9               Liquidation Agreement.  Sellers and the Liquidating
Agent shall have entered into the Liquidation Agreement, in substantially the
form attached hereto as Exhibit F and otherwise in form and substance reasonably
acceptable to Buyer, which shall be the legal, valid and binding obligation of
each of Sellers and the Liquidating Agent.

 

ARTICLE X

CONDITIONS PRECEDENT TO THE OBLIGATION OF SELLERS TO CLOSE

 

Sellers’ obligation to consummate the transactions contemplated by this
Agreement is subject to the satisfaction or waiver, at or prior to the Closing,
of each of the following conditions:

 

Section 10.1             Accuracy of Representations. The representations and
warranties of Buyer contained in Article VI shall be true and correct as of the
date hereof and as of the Closing Date as though made on and as of the Closing
Date (except that those representations and warranties which address matters
only as of a particular date need only be true and correct as of such date);
provided, however, that the condition in this Section 10.1 shall be deemed to be
satisfied so long as any failure of such representations and warranties to be
true and correct (without giving effect to any limitation as to “materiality” or
“material adverse effect” set forth therein), individually or in the aggregate,
has not had and would not reasonably be expected to prevent or materially impair
the ability of Buyer to consummate the transactions contemplated by this
Agreement.  Sellers shall have received a certificate of Buyer, signed by a duly
authorized officer of Buyer, to that effect.

 

46

--------------------------------------------------------------------------------


 

Section 10.2             Buyer’s Performance. Buyer shall have performed and
complied with in all material respects the covenants and agreements that Buyer
is required to perform or comply with pursuant to this Agreement at or prior to
the Closing, and Sellers shall have received a certificate of Buyer to such
effect signed by a duly authorized officer thereof.

 

Section 10.3             No Order. No Closing Legal Impediment shall be in
effect, provided, however, that prior to asserting this condition Sellers shall
have taken all actions required by Section 7.3 to prevent the occurrence or
entry of any such Closing Legal Impediment and to remove or appeal as promptly
as possible any such Closing Legal Impediment.

 

Section 10.4             Buyer’s Deliveries. Each of the deliveries required to
be made to Sellers pursuant to Section 4.2 shall have been so delivered.

 

Section 10.5             Sale Order in Effect. The Bankruptcy Court shall have
entered the Sale Order and the Sale Order shall be a final order.

 

ARTICLE XI

TERMINATION

 

Section 11.1          Termination Events. Anything contained in this Agreement
to the contrary notwithstanding (other than as provided in the last sentence of
this Section 11.1), this Agreement may be terminated at any time prior to the
Closing Date:

 

(a)           by mutual written consent of Sellers and Buyer; or

 

(b)           by either Sellers or Buyer:

 

(i)            if the Bankruptcy Court rules that it does not approve this
Agreement for any reason or if a Governmental Authority issues a final,
non-appealable ruling or Final Order permanently prohibiting the transactions
contemplated hereby, provided, however, that the right to terminate this
Agreement pursuant to this Section 11.1(b)(i) shall not be available to any
Party whose breach of any of its representations, warranties, covenants or
agreements contained herein results in such ruling or Order;

 

(ii)           if the Closing shall not have occurred by the close of business
on May 26, 2017 (the “Outside Date”); provided, however, that the right to
terminate this Agreement pursuant to this Section 11.1(b)(ii) shall not be
available to any Party whose breach of any of its representations, warranties,
covenants or agreements contained herein results in the failure of the Closing
to be consummated by such time;

 

(iii)          if (A) the Sale Hearing is not held on or before May 5, 2017;
provided, however, if the Sale Hearing is delayed due to the Bankruptcy Court’s
unavailability, the next Business Day on which the Bankruptcy Court is
available, or (B) the Bankruptcy Court has not entered the Sale Order on or
before May 8, 2017; provided, however, if approval of the Sale Order is delayed
due to the

 

47

--------------------------------------------------------------------------------


 

Bankruptcy Court’s unavailability, the next Business Day on which the Bankruptcy
Court is available;

 

(iv)          if the Sale Order is vacated; or

 

(v)           if Sellers (A) file any stand-alone plan of reorganization or
liquidation that does not contemplate, the implementation or consummation of,
the transactions provided for in this Agreement or (B) consummate an Alternative
Transaction, including without limitation the transfer of the Acquired Assets to
the Successful Bidder; or

 

(c)           by Buyer:

 

(i)            in the event of any breach by any Seller of any of its
agreements, covenants, representations or warranties contained herein that would
result in the failure of a condition set forth in Article IX to be satisfied,
and the failure of Sellers to cure such breach by the earlier of (A) the Outside
Date and (B) the date that is fifteen (15) days after receipt of the Buyer
Termination Notice; provided, however, that (1) Buyer is not in breach of any of
its representations, warranties, covenants or agreements contained herein in a
manner that would result in the failure of a condition set forth in Article X to
be satisfied, (2) Buyer notifies Sellers in writing (the “Buyer Termination
Notice”) of its intention to exercise its rights under this
Section 11.1(c)(i) as a result of the breach, and (3) Buyer specifies in the
Buyer Termination Notice the representation, warranty, covenant or agreement
contained herein of which Sellers are allegedly in breach;

 

(ii)           if the Bankruptcy Case is dismissed or converted to a case under
Chapter 7 of the Bankruptcy Code and neither such dismissal nor conversion
expressly contemplates the consummation of the transactions provided for in this
Agreement; or

 

(iii)          if any conditions to the obligations of Buyer set forth in
Article IX shall have become incapable of fulfillment other than as a result of
a breach by Buyer of any covenant or agreement contained in this Agreement; or

 

(d)           by Sellers:

 

(i)            except as provided in Section 11.1(d)(ii), in the event of any
breach by Buyer of any of its agreements, covenants, representations or
warranties contained herein that would result in the failure of a condition set
forth in Article X to be satisfied, and the failure of Buyer to cure such breach
by the earlier of (A) the Outside Date and (B) the date that is fifteen (15)
days after receipt of the Sellers Termination Notice; provided, however, that
Sellers (1) are not themselves in material breach of any of their
representations, warranties, covenants or agreements contained herein,
(2) notify Buyer in writing (the “Sellers Termination Notice”) of their
intention to exercise their rights under this Section 11.1(d)(i) as a result of
the breach, and (3) specify in the Sellers

 

48

--------------------------------------------------------------------------------


 

Termination Notice the representation, warranty, covenant or agreement contained
herein of which Buyer is allegedly in breach; or

 

(ii)           if the Sale Order with respect to the transactions contemplated
by this Agreement has been entered and is not subject to any stay on enforcement
and (A) Sellers have provided Buyer with written notice that they are prepared
to consummate the transactions contemplated by this Agreement, (B) the
conditions to Closing in Article IX have been satisfied (or waived by Buyer),
other than those conditions that by their nature can only be satisfied at
Closing, and (C) the Closing Date does not occur within three (3) Business Days
of Sellers providing Buyer with such notice.

 

Section 11.2          Effect of Termination. (i)   If this Agreement is
terminated pursuant to Section 11.1(d)(i) or Section 11.1(d)(ii), the Minimum
Deposit shall be retained by Sellers for their own account as damages
specifically.  If this Agreement is terminated pursuant to any provision of
Section 11.1 other than either Section 11.1(d)(i) or Section 11.1(d)(ii), the
Sellers shall promptly (but in any event within two Business Days of such
termination) instruct the Escrow Agent to return the Minimum Deposit to Buyer by
wire transfer of immediately available funds, and the return thereof shall
constitute the sole and exclusive remedy of Buyer in the event of such a
termination hereunder.

 

ARTICLE XII

GENERAL PROVISIONS

 

Section 12.1              Public Announcements. The initial press release
relating to this Agreement shall be a joint press release, the text of which
shall be agreed to by Buyer, on the one hand, and Sellers, on the other hand. 
Buyer, on the one hand, and Sellers, on the other hand, shall consult with each
other before issuing any other press release or otherwise making any public
statement with respect to this Agreement, the transactions contemplated hereby
or the activities and operations of the other and shall not issue any such
release or make any such statement without the prior written consent of the
other (such consent not to be unreasonably withheld or delayed), provided,
however, that nothing herein shall prohibit any Party from issuing or causing
publication of any such press release or public announcement to the extent that
it determines in good faith that such disclosure is required by Law or Order or
pursuant to the requirements of any exchange with which such Party’ securities
may be listed, following consultation with counsel (including any filings
required to be made by any of the Parties or their respective Affiliates on
Form 8-K, Schedule 13D or otherwise pursuant to securities Laws), in which case
the Party making such determination shall, if practicable under the
circumstances, use reasonable efforts to allow the other Party reasonable time
to comment on such release or announcement in advance of its issuance or filing
(it being understood and hereby agreed that the final form and content of any
such release or announcement, as well as the timing of any such release or
announcement, shall be at the final discretion of the disclosing party).

 

Section 12.2              Notices. Any notice, consent or other communication
required or permitted under this Agreement shall be in writing and shall be
delivered (a) in person, (b) by a nationally recognized courier for overnight
delivery service, or

 

49

--------------------------------------------------------------------------------


 

(c) by email or other electronic means, confirmed by telephone or return email
(including an automated return receipt), to the persons indicated below.  A
notice or communication shall be deemed to have been effectively given (i) if in
person, upon personal delivery to the Party to whom the notice is directed,
(ii) if by nationally recognized courier, one Business Day after delivery to
such courier, and (iii) if by email or other electronic means, when sent and
confirmed by telephone or return email.  Rejection or other refusal to accept or
inability to deliver because of changed address of which no notice has been
received shall also constitute receipt.  Any such notice, election, demand,
request or response shall be addressed as follows:

 

If to Sellers, then to:

 

Gander Mountain Company

180 East 5th Street, Suite 1300

St. Paul, MN 55101

Attention:      Eric R. Jacobsen, Chief Administrative Officer and Chief Legal
Officer

Email:

 

with a copy (which shall not constitute notice) to:

 

Lighthouse Management Group Inc.

900 Long Lake Rd, Suite 180

New Brighton, MN 55112

Attention:      James A. Bartholomew

Email:

 

with a further copy (which shall not constitute notice) to:

 

Fredrikson & Byron, P.A.

200 South Sixth Street, Suite 4000

Minneapolis, MN 55402

Attention:      Clinton E. Cutler, Esq.

Email:

 

with a further copy (which shall not constitute notice) to:

 

Faegre Baker Daniels LLP

2200 Wells Fargo Center

90 South Seventh Street

Minneapolis, MN 55402

Attention:      W. Morgan Burns, Esq.

Email:

 

If to Buyer, then to:

 

CWI, Inc.

c/o Camping World Holdings, Inc.

 

50

--------------------------------------------------------------------------------


 

250 Parkway Drive, Suite 270

Lincolnshire, Illinois 60069

Attention:      Brent Moody, Chief Operating Officer and Chief Legal Officer

Email:

 

with a copy (which shall not constitute notice) to:

 

Latham & Watkins LLP

330 North Wabash Ave., Suite 2800

Chicago, IL 60611

Attention:

Zachary Judd

 

Caroline Reckler

Email:

 

Section 12.3             Amendment; Waiver. No amendment, modification or
discharge of this Agreement, and no waiver hereunder, shall be valid or binding
unless set forth in writing and duly executed by the Party against whom
enforcement of the amendment, modification, discharge or waiver is sought and
such amendment, modification, discharge or waiver is delivered substantially
contemporaneously to each other Party; provided that any modification to any
provision that would adversely affect the Consultant or the Liquidating Agent in
any material respect shall also require the written agreement of the Consultant
or the Liquidating Agent, as applicable.  Any such waiver shall constitute a
waiver only with respect to the specific matter described in such writing and
shall in no way impair the rights of the Party granting such waiver in any other
respect or at any other time.  Neither the waiver by any of the Parties of a
breach of or a default under any of the provisions of this Agreement, nor the
failure by any of the Parties, on one or more occasions, to enforce any of the
provisions of this Agreement or to exercise any right or privilege hereunder
shall be construed as a waiver of any other breach or default of a similar
nature, or as a waiver of any of such provisions, rights or privileges
hereunder.  No course of dealing between or among the Parties shall be deemed
effective to modify, amend or discharge any part of this Agreement or any rights
to payment of any Party under or by reason of this Agreement.

 

Section 12.4             Entire Agreement. This Agreement (including the
Schedules and the Exhibits), the Liquidation Agreement, the Consulting Agreement
and the other Transaction Documents contain all of the terms, conditions and
representations and warranties agreed to by the Parties relating to the subject
matter of this Agreement and supersede all prior and contemporaneous agreements,
understandings, negotiations, correspondence, undertakings and communications of
the Parties or their representatives, oral or written, respecting such subject
matter.  The representations, warranties, covenants and agreements contained in
this Agreement (including the Schedules and the Exhibits) and the other
Transaction Documents are intended, among other things, to allocate the economic
cost and the risks inherent in the transactions contemplated hereby and thereby,
including risks associated with matters as to which the party making such
representations and warranties has no knowledge or only incomplete knowledge,
and such representations and warranties may be qualified by disclosures
contained in the Schedules.  Consequently, Persons other than the Parties may
not rely upon the representations

 

51

--------------------------------------------------------------------------------


 

and warranties in this Agreement as characterizations of actual facts or
circumstances as of the date of this Agreement or as of any other date.

 

Section 12.5             No Presumption as to Drafting. Each of the parties
acknowledges that it has been represented by legal counsel in connection with
this Agreement and the other Transaction Documents and the transactions
contemplated hereby and thereby.  Accordingly, any rule of law or any legal
decision that would require interpretation of any claimed ambiguities in this
Agreement or the Transaction Documents against the drafting party has no
application and is expressly waived.

 

Section 12.6             Assignment. This Agreement, and the rights, interests
and obligations hereunder, shall not be assigned by any Party by operation of
law or otherwise without the express written consent of the other Parties (which
consent maybe granted or withheld in the sole discretion of such other Party);
provided, however, that Buyer shall be permitted, upon prior notice to Sellers,
to assign all or part of its rights or obligations hereunder to an Affiliate,
but no such assignment shall relieve Buyer of its obligations under this
Agreement.

 

Section 12.7             Severability. The provisions of this Agreement shall be
deemed severable, and the invalidity or unenforceability of any provision shall
not affect the validity or enforceability of the other provisions hereof.  If
any provision of this Agreement, or the application thereof to any Person or any
circumstance, is invalid or unenforceable, (a) a suitable and equitable
provision shall be substituted therefor in order to carry out, so far as may be
valid and enforceable, the intent and purpose of such invalid or unenforceable
provision and (b) the remainder of this Agreement and the application of such
provision to other Persons or circumstances shall not be affected by such
invalidity or unenforceability.

 

Section 12.8             Governing Law; Consent to Jurisdiction and Venue; Jury
Trial Waiver.

 

(a)           Except to the extent the mandatory provisions of the Bankruptcy
Code apply, this Agreement and all claims or causes of action (whether in
contract, tort or otherwise) that may be based upon, arise out of or relate to
this Agreement or the negotiation, execution or performance of this Agreement
(including any claim or cause of action based upon, arising out of or related to
any representation or warranty made in or in connection with this Agreement or
as an inducement to enter into this Agreement) shall be governed by, and
construed in accordance with, the laws of the State of Delaware applicable to
Contracts made and to be performed entirely in such state without regard to
principles of conflicts or choice of laws or any other law that would make the
laws of any other jurisdiction other than the State of Delaware applicable
hereto.

 

(b)           Without limitation of any Party’s right to appeal any Order of the
Bankruptcy Court, (i) the Bankruptcy Court shall retain exclusive jurisdiction
to enforce the terms of this Agreement and to decide any claims or disputes
which may arise or result from, or be connected with, this Agreement, any breach
or default hereunder, or the transactions contemplated hereby and (ii) any and
all claims relating to the foregoing shall be filed and maintained only in the
Bankruptcy Court, and the Parties hereby consent and submit to the

 

52

--------------------------------------------------------------------------------


 

exclusive jurisdiction and venue of the Bankruptcy Court and irrevocably waive
the defense of an inconvenient forum to the maintenance of any such Proceeding;
provided, however, that, if the Bankruptcy Case is closed, all Proceedings
arising out of or relating to this Agreement shall be heard and determined in a
Delaware state court or a federal court sitting in the State of Delaware, and
the Parties hereby (a) irrevocably and unconditionally submit to the exclusive
jurisdiction of any state court or federal court in the State of Delaware
(including any appellate courts therefrom) with respect to all Proceedings
arising out of or relating to this Agreement and the transaction contemplated
hereby (whether based on contract, tort or other theory); (b) agree that all
claims with respect to any such Proceeding shall be heard and determined in such
courts and agrees not to commence any Proceeding relating to this Agreement or
the transactions contemplated hereby (whether based on contract, tort or other
theory) except in such courts; (c) irrevocably and unconditionally waive any
objection to the laying of venue of any Proceeding arising out of this Agreement
or the transactions contemplated hereby and irrevocably and unconditionally
waives the defense of an inconvenient forum; and (d) agree that a final judgment
in any such Proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by Law. 
The Parties agree that any violation of this Section 12.8(b) shall constitute a
material breach of this Agreement and shall constitute irreparable harm.

 

(c)           EACH PARTY HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY) EACH PARTY (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF
ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTY HAVE BEEN INDUCED TO ENTER INTO
THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 12.8.

 

Section 12.9             Counterparts. This Agreement may be executed in any
number of counterparts (including via facsimile or other electronic transmission
in portable document format (pdf)) with the same effect as if the signatures to
each counterpart were upon a single instrument, and all such counterparts
together shall be deemed an original of this Agreement.  This Agreement shall
become effective when, and only when, each Party shall have received a
counterpart hereof signed by the other Party.  Delivery of an executed
counterpart hereof by means of facsimile or electronic transmission in portable
document format (pdf) shall have the same effect as delivery of a physically
executed counterpart in person.

 

Section 12.10           Parties in Interest; No Third Party Beneficiaries.
Except with respect to the Consultant and the Liquidating Agent (which, for the
avoidance of doubt, are third-party beneficiaries of the applicable provisions
hereof), nothing in this Agreement shall confer any rights, benefits, remedies,
obligations, liabilities or claims hereunder upon any Person not a Party or a
permitted assignee of a Party.

 

53

--------------------------------------------------------------------------------


 

Section 12.11           Non-Recourse. All claims, obligations, liabilities or
causes of action (whether in contract or in tort, in law or in equity or granted
by statute) that may be based upon, in respect of, arise under, out or by reason
of, be connected with or relate in any manner to this Agreement, the
negotiation, execution or performance of this Agreement (including any
representation or warranty made in connection with or as an inducement to this
Agreement) or the transactions contemplated hereby may be made only against (and
are those solely of) the Persons that are expressly identified as Parties to
this Agreement.  No other Person, including any of their Affiliates, directors,
officers, employees, incorporators, members, partners, managers, stockholders,
agents, attorneys, or representatives of, or any financial advisors or lenders
to, any of the foregoing shall have any liabilities (whether in contract or in
tort, in law or in equity, or granted by statute) for any claims, causes of
action, obligations or liabilities arising under, out of, in connection with, or
related in any manner to, this Agreement or based on, in respect of, or by
reason of, this Agreement or its negotiation, execution, performance or breach.

 

Section 12.12           Schedules; Materiality. The inclusion of any matter in
any Schedule shall be deemed to be disclosed in any other Schedule to the extent
that it is readily apparent on the face of such disclosure that such disclosure
is applicable to such other Schedule, but inclusion therein shall not be deemed
to constitute an admission, or otherwise imply, that any such matter is material
or creates a measure for materiality for purposes of this Agreement.  The
disclosure of any particular fact or item in any Schedule shall not be deemed an
admission as to whether the fact or item is “material” or would constitute a
“Material Adverse Effect.”

 

Section 12.13           Specific Performance. The Parties acknowledge and agree
that (a) irreparable injury, for which monetary damages, even if available,
would not be an adequate remedy, will occur in the event that any of the
provisions of this Agreement are not performed in accordance with the specific
terms hereof or are otherwise breached, and (b) the non-breaching Party or
Parties shall therefore be entitled, in addition to any other remedies that may
be available, to obtain (without the posting of any bond) specific performance
of the terms of this Agreement.  If any Proceeding is brought by the
non-breaching Party or Parties to enforce this Agreement, the Party in breach
shall waive the defense that there is an adequate remedy at law.

 

Section 12.14           Survival. All covenants and agreements contained herein
which by their terms are to be performed in whole or in part, or which prohibit
actions, subsequent to the Closing shall survive the Closing in accordance with
their terms.  All other covenants and agreements contained herein, and all
representations and warranties contained herein or in any certificated
deliveries hereunder, shall not survive the Closing, and shall thereupon
terminate.

 

Section 12.15           Covenant to Assist.  Sellers agree that, from and after
entry of the Sale Order, they shall use commercially reasonable efforts to
assist Buyer in enforcing and seeking enforcement of the Sale Order.

 

[Signature pages follow]

 

54

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed and
delivered by their duly authorized representatives, all as of the Effective
Date.

 

 

BUYER:

 

 

 

CWI, INC.

 

 

 

 

 

By:

/s/ Brent Moody

 

Name:

Brent Moody

 

Title:

Chief Operating and Legal officer

 

[Signature Page to Asset Purchase Agreement]

 

--------------------------------------------------------------------------------


 

 

SELLERS:

 

 

 

GANDER MOUNTAIN COMPANY, Debtor and Debtor in Possession, by Lighthouse
Management Group Inc., its Chief Restructuring Officer

 

 

 

 

 

By:

/s/ James A. Bartholomew

 

Name:

James A. Bartholomew

 

Title:

President

 

 

 

 

 

 

 

OVERTON’S, INC., Debtor and Debtor in Possession, by Lighthouse Management Group
Inc., its Chief Restructuring Officer

 

 

 

 

 

By:

/s/ James A. Bartholomew

 

Name:

James A. Bartholomew

 

Title:

President

 

[Signature Page to Asset Purchase Agreement]

 

--------------------------------------------------------------------------------


 

ANNEX A

 

Company Subsidiaries

 

Overton’s, Inc.

 

--------------------------------------------------------------------------------